Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is made as of December 23, 2016,
by and among MyDx, Inc., a Nevada corporation (the “Company”), and YCIG, Inc. or
its designees (“Subscriber”).

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated under the Securities Act of 1933, as amended (the “1933 Act”); and

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, and the
Subscribers shall purchase, (a) 300,000 shares of Series B Preferred Stock, par
value $.001 per share of the Company, (the “Preferred Stock”), at a purchase
price of $1.00 per share, pursuant to a Certificate of Designation to be
approved by the Company and filed with the Secretary of State of Nevada
designating the rights and privileges of the Preferred Stock, substantially in
the form as annexed hereto as Exhibit A (the “Certificate”), (b) Warrants to
purchase up to fifteen percent of the Company’s common stock, par value $0.001
(the “Common Stock”) of the Company (the “Warrant Shares”), at an exercise price
of $0.001 per share, subject to adjustment (the “Exercise Price”), in
substantially the form as annexed hereto as Exhibit B (the “Investor Warrants”),
and (c) 30,000,000 restricted shares (the “Restricted Shares”) of Common Stock
(all such transactions, collectively, the “Offering”). The Preferred Stock, the
Investor Warrants, the Restricted Shares and the Warrant Shares are collectively
referred to herein as the “Securities”; and

 

WHEREAS, simultaneously with the Closing, the Company’s is delivering an Escrow
Agreement substantially in the form annexed hereto as Exhibit C (the “Escrow
Agreement”);

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:

 

1. Purchase and Sale of Preferred Stock.

 

1.1. Sale and Issuance of Preferred Stock.

 

(a) The Company shall adopt and file with the Secretary of State of the State of
Nevada on or before the Initial Closing (as defined below) the Certificate in
the form of Exhibit A attached to this Agreement.

 

(b) Subject to the terms and conditions of this Agreement, Subscriber agrees to
purchase at the Closing and the Company agrees to sell and issue to each
Subscriber at the Closing units consisting of 300,000 shares of Preferred Stock,
the Restricted Shares and Investor Warrants, at a purchase price of $1.00 per
share of Preferred Stock (or an aggregate of $300,000). At Closing, the Company
shall deliver to each Subscriber, among other closing documents mentioned
herein, a certificate representing the Preferred Stock being purchased by such
Subscriber at such Closing against payment of the purchase price therefore by
check payable to the Company, by wire transfer to a bank account designated by
the Company.

 

1.2. Use of Proceeds. In accordance with the directions of the Company’s Board
of Directors, the Company shall use the proceeds from the sale of the Preferred
Shares in accordance with Schedule 1.2 annexed hereto, other general corporate
purposes.

 



 

 

 

2. Closing. The consummation of the transactions contemplated herein (the
“Closing”) shall take place at the offices of Lucosky Brookman 101 Wood Avenue
South, Woodbridge New Jersey 08830, upon the satisfaction of all conditions to
Closing set forth in this Agreement, at a date and time acceptable to the
parties (the date on which the actual Closing takes place shall be referred to
as the “Closing Date”).

 

2.1 Closing Deliveries by Company. At Closing or immediately thereafter, if any
requests are initiated, the Company shall have approved and filed the
Certificate with the State of Nevada and delivered those closing documents and
instruments required by Section 10 below.

 

2.2 Closing Deliveries by Executive. At each Closing, the Escrow and Warrant
Agreement executed and delivered with respect to no less than 3,500,000,000
shares shall be delivered into Escrow to the Company’s Transfer Agent, all, duly
authorized, approved, executed and delivered as set forth in Section 10 below.

 

2.3 Closing Deliveries by Subscriber. At each Closing, Subscriber shall deliver
to the Company its respective portion of the Purchase Price in immediately
available funds and this Agreement.

 

3. Subscriber’s Representations and Warranties. Subscribers hereby represents
and warrants to and agrees with the Company, severally and not jointly, only as
to such Subscriber that:

 

(a) Organization and Standing of the Subscribers. If the Subscriber is an
entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

 

(b) Authorization and Power. Such Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the
Securities being sold to it hereunder. The execution, delivery and performance
of this Agreement by such Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or partnership action on the part of the Subscribers, and no
further consent or authorization of such Subscriber or its board of directors,
stockholders, partners, members or managers, as the case may be, is required.

 

(c) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by such Subscriber of the transactions contemplated hereby, do
not conflict with such Subscriber’s charter documents or bylaws or other
organizational documents. Subscriber is not required to obtain any consent,
authorization or order of, or make any filing, notice filing or registration
with, any court or governmental agency or creditor in order for it to execute,
deliver or perform any of its obligations under this Agreement.

 

(d) Information on Company. Such Subscriber has reviewed and relied upon the
accuracy of the “SEC Documents” (as defined in Section 5(h) hereof) and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
the “Subsidiaries” (as defined in Section 5(u) hereof) and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate the investment in the Securities;
and (iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Subscriber or its representatives or counsel shall modify,
amend or affect such Subscriber’s right to rely on the truth, accuracy and
completeness of the SEC Documents (subject to a re-audit of the Company’s
financial statements currently being conducted) and the Company’s
representations and warranties contained in this Agreement.

 



 - 2 - 

 

 

(e) Information on Subscriber. The Subscriber is an “accredited investor”, as
such term is defined in Regulation D promulgated under the 1933 Act, is
experienced in investments and business matters, and, with its representatives,
has such knowledge and experience in financial, tax and other business matters
as to enable the Subscriber to utilize the information made available by the
Company to evaluate the merits and risks of and to make an informed investment
decision with respect to the proposed purchase of the Securities. The
information set forth on the signature page hereto regarding the Subscriber is
accurate. Such Subscriber is not a registered broker-dealer under Section 15 of
the Securities Exchange Act of 1934, as amended (the “1934 Act”).

 

(f) Investment Intent. Such Subscriber is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Subscriber’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Subscriber to hold the Securities for any period of time.

 

(g) Legends. Each Subscriber understands that the certificates or other
instruments representing the Securities shall bear a restrictive legend in
substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

 

The legend set forth above shall be removed and the Company shall, within five
(5) business days, issue a certificate without such legend to the holder of the
Securities upon which it is stamped, if, unless otherwise required by state
securities laws, (i) in connection with a sale transaction, provided the
Securities are registered under the 1933 Act or (ii) in connection with a sale
transaction, after such holder provides the Company with an opinion of counsel,
which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale, assignment
or transfer of the Securities may be made without registration under the 1933
Act.

 

(h) Notwithstanding anything to the contrary contained in this Agreement, the
Company acknowledges and agrees that such Subscriber may transfer the Securities
to its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement and Security Agreements. For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity. For purposes
of this definition, “control” means the power to direct the management and
policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.

 



 - 3 - 

 

 

(i) Enforceability. This Agreement has been duly authorized and executed by such
Subscriber and, when delivered by the Subscriber, will become Subscriber’s valid
and binding agreement enforceable against Subscriber in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity.

 

(j) Group. Subscriber, together with any other shareholders or affiliates of
Subscriber, is not part of a “Group” (as defined in Schedule 13 and Section 13
of the 1934 Act) and is not acting in concert with any person or persons as part
of a Group with respect to the acquisition or holding of the Securities or any
other securities of the Company, and does not have any agreement or
understanding with any other person relating to the sale or voting of securities
held by Subscriber or such other persons. In each case, a Group for the
foregoing purposes shall only be deemed to exist if said Group beneficially owns
or controls 5% or more (as defined in Rule 13(d) of the 1934 Act) of the voting
securities of the Company.

 

(k) Funds.  The Subscriber has taken such measures as are required by law to
assure that the funds used to pay to the Company the purchase price as set forth
on the signature pages hereto are derived: (i) from transactions that do not
violate United States law nor, to the extent such funds originate outside the
United States, do not violate the laws of the jurisdiction in which they
originated; and (ii) from permissible sources under United States law and to the
extent such funds originate outside the United States, under the laws of the
jurisdiction in which they originated.

 

(l) Patriot Act and No Prohibited Investment.  The Subscriber is in compliance
with any and all applicable provisions of the Patriot Act including, without
limitation, amendments to the Bank Secrecy Act. If the Subscriber is a Financial
Institution, it has established and is in compliance with all procedures
required by the Subscriber and the Bank Secrecy Act. Subscriber hereby
represents and warrants that the proposed investment in the Company is being
made on its own behalf and does not directly or indirectly contravene United
States federal, state, local or international laws or regulations applicable to
Subscriber, including anti-money laundering laws (a "Prohibited Investment"). 
Federal regulations and Executive Orders administered by the U.S. Treasury
Department's Office of Foreign Assets Control ("OFAC") prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals. The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at <www.treas.gov/ofac>. Subscriber hereby represents and warrants
that it is not a country, territory, person or entity named on an OFAC list, nor
is Subscriber a natural person or entity with whom dealings are prohibited under
any OFAC regulations.

 

4. Company Representations and Warranties. Except as set forth in the Schedule
of Exceptions attached hereto as Schedule 4 (the “Schedule of Exceptions”), the
Company represents and warrants to and agrees with each Subscriber that:

 

(a) Due Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, and has the
requisite corporate power to own its properties and to carry on its business as
disclosed in the Latest SEC Documents (as defined in Section 4(h)). The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have or be reasonably
likely to have a Material Adverse Effect. For purpose of this Agreement, a
“Material Adverse Effect” shall mean any of (i) a material and adverse effect on
the legality, validity or enforceability of any of this Agreement (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under this Agreement.

 



 - 4 - 

 

 

(b) Capitalization. The authorized capital stock of the Company, other than the
Conversion Shares (as defined in Section 10 below), consists of 10,000,000,000
shares of Common Stock, par value $0.001 per share, of which as of December 31,
2016, 575,000,000 shares are issued and outstanding as of the date hereof, and
10,000,000 shares of “blank check” preferred stock of which 51 shares have been
designated as “Series A Preferred Stock” and issued, and 300,000 shares have
been designated as “Series B Preferred Stock” and reserved for issuance to
Subscriber hereby in one or more series. In addition, at Closing or immediately
after but no later than (the following business day), the Certificate will have
been duly authorized and filed. Except as disclosed in the Latest SEC Documents
(as defined in Section 4(h)), no shares of Common Stock or Preferred Stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company or, the existence of any such
rights will be waived prior to Closing. Except as disclosed in the SEC
Documents, as of the date of this Agreement, (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (ii) there are no outstanding debt
securities and (iii) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act and (iv) except as set forth on Schedule
4(b), there are no outstanding registration statements and there are no
outstanding comment letters from the Securities and Exchange Commission (the
“Commission”) or any other regulatory agency. There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of any of the Securities as described in this
Agreement (except, to the extent, if any, that such rights are understood prior
to Closing). The Company has reserved for issuance all of the Conversion Shares
upon conversion of the Preferred Stock.

 

(c) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement and to issue the Preferred Stock and Investor Warrants,
and, upon conversion or exercise thereof, the Conversion Shares and Warrant
Shares, respectively, in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Agreement by the Company (or any subsidiary) to
which it is a party and the consummation by it or them of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Preferred Stock, the Conversion Shares, the Investor Warrants and the
Warrant Shares and the reservation for issuance and the issuance of the
Conversion Shares and Warrant Shares issuable upon conversion or exercise
thereof (whether in the event of a mandatory redemption of Preferred Stock or
otherwise), have been duly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (iii) on or before the Closing Date, this
Agreement will have been duly executed and delivered by the Company, (iv) this
Agreement will, when executed and delivered constitute the valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 



 - 5 - 

 

 

(d) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, or FINRA, the SEC, or the OTC Bulletin Board market
system or the Company’s stockholders, is required for the execution by the
Company of this Agreement to which it is a party and compliance and performance
by the Company of its covenants and obligations under this Agreement, including,
without limitation, the issuance and sale of the Securities.

 

(e) No Violation or Conflict. Assuming the representations and warranties of the
Subscriber in Section 3 are true and correct (except with respect to Section
3(c)), neither the issuance and sale of the Securities nor the performance of
the Company’s obligations under this Agreement will: (i) violate, conflict with,
result in a breach of, or constitute a default (or an event which with the
giving of notice or the lapse of time or both would be reasonably likely to
constitute a default) under (A) the Articles of Incorporation of the Company as
in effect on the date hereof, including the Certificate (the “Certificate of
Incorporation”), the Bylaws of the Company as in effect on the date hereof (the
“Bylaws”) or other organizational documents of the Company, (B) any decree,
judgment, order, law, treaty, rule, regulation or determination applicable to
the Company of any court, governmental agency or body, or arbitrator having
jurisdiction over the Company or over the properties or assets of the Company or
any of its Affiliates, (C) the terms of any bond, debenture, note or any other
evidence of indebtedness, or any agreement, stock option or other similar plan,
indenture, lease, mortgage, deed of trust or other instrument to which the
Company or any of its Affiliates is a party, by which the Company or any of its
Affiliates is bound, or to which any of the properties of the Company or any of
its Affiliates is subject, or (D) the terms of any “lock-up” or similar
provision of any underwriting or similar agreement to which the Company, or any
of its Affiliates is a party except the violation, conflict, breach, or default
of which would not have or be reasonably likely to have a Material Adverse
Effect; or (ii) result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates; or (iii) result in the activation of any anti-dilution rights or
a reset or repricing of any debt or security instrument of any other creditor or
equity holder of the Company, nor result in the acceleration of the due date of
any obligation of the Company; or (iv) result in the activation of any
piggy-back registration rights of any person or entity holding securities of the
Company or having the right to receive securities of the Company.

 

(f) Issuance of the Securities. The Securities upon issuance: (i) are free and
clear of any security interests, liens, claims or other encumbrances, subject to
restrictions upon transfer under the 1933 Act and any applicable state
securities laws; (ii) have been duly and validly authorized and on the date
exercise of the Investor Warrants, the Warrant Shares will be duly and validly
issued, fully paid and non-assessable or if registered pursuant to the 1933 Act,
and if resold pursuant to an effective registration statement, will be freely
tradable without any restriction whatsoever; (iii) will not have been issued or
sold in violation of any pre-emptive or other similar rights of the holders of
any securities of the Company; and (iv) will not subject the holders thereof to
personal liability by reason of being such holders.

 

(g) Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents to
which it is a party. Except as disclosed Schedule 4(g) to the Schedule of
Exceptions or as disclosed in the Latest SEC Documents (as defined in Section
4(h)), there is no pending or, to the best knowledge of the Company, basis for
or threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have or
be reasonably likely to have a Material Adverse Effect.

 



 - 6 - 

 

 

(h) SEC Documents: Financial Statements. Since September 30, 2016 the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the Commission under the 1934 Act (all of the foregoing
filed prior to the date hereof or amended after the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to as the “SEC
Documents” and any of the foregoing filed prior to the date hereof for periods
ending on or after December 31, 2006 or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “Latest SEC Documents”). As of their respective dates, the financial
statements of the Company disclosed in the SEC Documents (the “Financial
Statements”) are the subject of a re-audit by the Company’s current principal
auditors. The Company has not, in the past two years, received any notice from
FINRA, the NASD, the Pink Sheets quotation system or the SEC, advising the
Company that it is in danger of having its securities de-listed, or that any
late filings of SEC reports by it in the future would endanger the eligibility
of its common stock to remain quoted on the Pink Sheets or any other quotations
service.

 

(i) No Market Manipulation. The Company has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock to facilitate the sale or resale of the Securities or affect
the price at which the Securities may be issued or resold.

 

(j) Information Concerning Company. The Subscriber has not been provided with
any material non-public information concerning the Company, except (i) as the
terms and conditions of the transactions contemplated hereby may constitute such
information, or (ii) pursuant to non-disclosure agreements or documents of
similar purpose. The Company understands and confirms that the Subscriber will
rely on the representations and covenants herein effecting transactions in
securities of the Company. All disclosure provided to the Subscriber regarding
the Company, its business and the transactions contemplated hereby, furnished by
or on behalf of the Company (including the Company’s representations and
warranties set forth in this Agreement) are true and correct in all material
respects as of the date thereof and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The SEC Documents contain all material information
relating to the Company and its operations and financial condition as of their
respective dates which information is required to be disclosed therein, (subject
to a re-audit as disclosed in certain SEC Documents) and disclosed in the Latest
SEC Documents which are subject to audit.

 

(k) Stop Transfer. The Securities, when issued, will be restricted securities.
The Company will not issue any stop transfer order or other order impeding the
sale, resale or delivery of any of the Securities, except as may be required by
any applicable federal or state securities laws and unless contemporaneous
notice of such instruction is given to the Subscriber.

 

(l) Defaults. The Company is not in violation of its Certificate of
Incorporation or Bylaws. The Company is (i) not in default under or in violation
of any agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected, which default or violation would have or
be reasonably likely to have a Material Adverse Effect or which default has not
been waived for purposes of allowing the issuance of the Preferred Stock and
entry into this Agreement, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) not in
violation of any statute, rule or regulation of any governmental authority which
violation would have or be reasonably likely to have a Material Adverse Effect.

 



 - 7 - 

 

 

(m) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act or any applicable stockholder approval provisions. Neither the
Company nor any of its Affiliates will take any action or steps that would cause
the offer or issuance of the Securities to be integrated with other offerings.

 

(n) No General Solicitation; Private Placement. Neither the Company, nor any of
its Affiliates, nor to its knowledge, any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the 1933 Act) in connection with the offer or
sale of the Securities. Assuming the accuracy of the Subscribers’
representations and warranties set forth in Sections 3(d)-(f), no registration
under the 1933 Act is required for the offer and sale of the Securities by the
Company to the Subscribers under this Agreement.

 

(o) Listing. The Company has not received any oral or written notice that its
Common Stock is not eligible or will become ineligible for quotation on the Pink
Sheets or OTC Bulletin Board, and there have been no FINRA or similar hearings
relating to the listing or quotation of the Company’s securities on such market
or any other market in the past two years, or that its Common Stock does not
meet all requirements for the continuation of such quotation, and the Company
satisfies all the requirements for the continued listing of its Common Stock on
the Pink Sheets or OTC Bulletin Board.

 

(p) No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, which are not disclosed as
of the respective dates as of which the information is given in the SEC
Documents, other than those incurred in the ordinary course of the Company’s
businesses since October 31, 2016 and which, individually or in the aggregate,
would not reasonably be expected to have or be reasonably likely to have a
Material Adverse Effect.

 

(q) No Undisclosed Events or Circumstances. event or circumstance has occurred
or exists with respect to the Company or its businesses, properties, operations
or financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the SEC Documents.

 

(r) Acknowledgment Regarding Subscribers’ Purchase of the Securities. The
Company acknowledges and agrees that the Subscribers are acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Subscribers are not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Subscribers or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to such Subscribers’
purchase of the Securities. The Company further represents to the Subscribers
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation by the Company and its representatives.

 

(s) No Disagreements with Accountants and Lawyers. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants (other than those specified designates
with the independent auditors or the Company’s financial statements which have
already been disclosed in the SEC Reports), and lawyers formerly or presently
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers.

 



 - 8 - 

 

 

(t) Omitted.

 

(u) Title to Assets. Except as set forth in the Latest SEC Documents, the
Company and its subsidiaries have good and marketable title in fee simple to all
real property owned by them that is material to their respective businesses and
good and marketable title in all personal property owned by them that is
material to their respective businesses, in each case free and clear of all
liens, except for liens as do not materially affect the actual value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and its Subsidiaries. Any real property and
facilities held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and its
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or be reasonably likely to have a Material Adverse Effect.

 

(v) Patents and Trademarks. The Company and its subsidiaries have, or have
rights to use, in accordance with applicable U.S. or foreign laws where it
transacts business, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the Latest SEC Documents and which the
failure to so have could, individually or in the aggregate, have or be
reasonably likely to have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any person. o
the knowledge of the Company, there is no existing infringement by another
person of any of the Intellectual Property Rights.

 

(w) Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company will not incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).

 

(x) Compliance with Law. The Company and its subsidiaries are conducting
business in all material respects in compliance with all applicable laws and
orders. The Company and the Subsidiaries hold all permits of all governmental
authorities that by the nature of the operations of the business conducted by it
or the ownership of the assets owned by it are permits required to conduct the
operation and ownership thereof in the manner currently conducted or to use such
assets in the manner currently utilized in the business, except for such
permits, if any, as to which the failure to hold are not reasonably likely to
have a Material Adverse Effect.

 

(y) Environmental Laws. The Company and its subsidiaries are (i) in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval. The Company and its
Subsidiaries have not been notified by any governmental authority that any such
environmental permits will be modified, suspended or revoked or cannot be
renewed in the ordinary course of business consistent with past practice. There
are no present or past environmental conditions at any property owned, leased or
used by the Company or any Subsidiary. There is no pending or, to the best
knowledge of the Company, threatened environmental claim against the Company or
any Subsidiary relating to their business or the properties owned, leased or
used thereby, or against any entity relating to the business of the Company or
such properties, for which the Company or any Subsidiary may have any liability.
There are no hazardous materials or other conditions at, under or emanating
from, and there has been no release at, on or adjoining, any real property
currently or formerly owned, operated or leased by the Company or any Subsidiary
or their respective predecessors in interest that would reasonably be expected
to give rise to an environmental claim against or liability of any of the
foregoing under any Environmental Law. Neither the Company nor any Subsidiary
has assumed, contractually or by operation of applicable law, any liabilities of
any third party under any Environmental Law.

 



 - 9 - 

 

 

(z) Tax Status. Company and each of its Subsidiaries has made and filed through
December 31, 2015 (and has valid extensions for all applicable periods
thereafter) all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply, in each case, except where the failure to make such
filing or payment or set aside such amount would not, individually or in the
aggregate, have or be reasonably likely to have a Material Adverse Effect.

 

(aa) Certain Transactions. Except as set forth in the Latest SEC Documents, and
except for arm’s length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties and other than the grant of stock
options disclosed in the Latest SEC Documents, none of the officers, directors,
or employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director trustee or partner.

 

5. Exempt Offering. The offer and issuance of the Securities to the Subscribers
is being made pursuant to the exemption from the registration provisions of the
1933 Act afforded by Section 4(2) of the 1933 Act and/or Rule 506 of Regulation
D promulgated thereunder. The Company will provide, at the Company’s expense,
such legal opinions in the future as are reasonably necessary for the issuance
and resale of the Warrant Shares issuable upon the due exercise of the Investor
Warrants.

 

6. Broker/Legal Fees. The Company on the one hand, and each Subscriber (for
itself only) on the other hand, agree to indemnify the other against and hold
the other harmless from any and all liabilities to any persons claiming
brokerage commissions or finder’s fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby and arising out of such
party’s actions.

 



 - 10 - 

 

 

7. Covenants of the Company. The Company covenants and agrees with the
Subscriber as follows:

 

(a) Listing. The Company will maintain the listing of its Common Stock on the
OTC Bulletin board or any other national exchange or listing system, whichever
of the foregoing is at the time the principal trading exchange or market for the
Common Stock (the “Principal Market”), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable.

 

(b) Market Regulations. The Company shall notify the Commission of the
transactions contemplated by this Agreement, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Securities to the
Subscribers and promptly provide copies thereof to Subscriber.

 

(c) Reservation. The Company undertakes to reserve from its authorized but
unissued shares of Common Stock (i) 50% of the number of Warrant Shares as are
issuable upon exercise of the Investor Warrants and (ii) 100% of the maximum
number of Conversion Shares as may be issued upon conversion in the event of a
mandatory conversion. Failure to have sufficient shares reserved pursuant to
this Section 9(d) for three (3) consecutive business days or ten (10) days in
the aggregate shall be a material default of the Company’s obligations under
this Agreement and the Preferred Stock.

 

(d) Books and Records. From the date of this Agreement and until the later of
(i) two (2) years after the Closing Date, or (ii) until all the Preferred Stock
have been converted and Conversion Shares resold or transferred by all
Subscriber or are eligible for resale pursuant Rule 144, without regard to
volume limitations, the Company will keep true records and books of account in
which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.

 

(e) Reasonable Best Efforts. Each party shall use its reasonable best efforts
timely to satisfy each of the conditions to be satisfied by it as provided in
Sections 11 and 12 of this Agreement.

 

(f) Restricted Shares Guaranteed Return. The Company has guaranteed the
Subscriber shall receive a net sales price, minus sales commissions and fees, of
$25,500 from the eventual sale of the Restricted Shares.

 

8. Covenants of the Company Regarding Indemnification.

 

(a) The Company agrees to indemnify, hold harmless, reimburse and defend the
subscriber, the subscriber’s officers, directors, agents, Affiliates, control
persons, and principal stockholders or, equity holders, against any actual:
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the Subscriber
or any such person which results, arises out of or is based upon (i) any
material misrepresentation by Company or breach of any warranty made by the
Company in this Agreement or in any Exhibits or Schedules attached hereto or
(ii) after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder.

 



 - 11 - 

 

 

9. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to issue and sell the Preferred Stock, if any are requested to be
purchased, Investor Warrants and Restricted Shares to the Subscriber at any
Closing, is subject to the satisfaction, on or before the Closing Date, of each
of the following conditions, provided that these conditions are for the
Company’s benefit and may be waived by the Company at any time in its sole
discretion:

 

(a) The Subscriber(s) shall have executed this Agreement and any of the other
transaction documents to which it is a party, and delivered it to the Company.

 

(b) The Subscriber shall have delivered to the Company the Purchase Price and by
wire transfer of immediately available U.S. funds pursuant to the wire
instructions provided by the Company.

 

(c) The representations and warranties of the Subscriber(s) shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Subscriber shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Subscriber on or before the Closing Date.

 

10. Conditions to the Subscribers’ Obligation to Purchase. The obligation of the
Subscriber hereunder to subscribe for the Preferred Stock to be sold at the
Initial Closing or any subsequent closing, Restricted Shares and Investor
Warrants to be sold at Initial Closing or any subsequent closing is subject to
the satisfaction, on or before the Closing Date, of each of the following
conditions, any which may be waived at Subscriber’s sole and absolute
discretion:

 

(a) The Certificate shall have been duly authorized and approved and filed with
the State of Nevada, and in full force and effect;

 

(b) Certificates representing the Preferred Stock shall be executed and
delivered to each Subscriber,

 

(c) The Company shall have approved, authorized executed and delivered:

 

(i) the Escrow Agreement to the agent for the Subscriber set forth therein (the
“Agent”) along with the 3,500,000,000 shares of Common Stock for issuance upon
conversion of the Preferred Stock, based on the adjusted Conversion Price (as
defined in the Certificate) and shall have reserved such shares plus any other
shares that may be issuable upon conversion of the Preferred Stock for issuance
thereon (the “Conversion Shares”),

 

(ii) Investor Warrants to purchase such number of Warrant Shares as equals the
number of Conversion Shares into which the Preferred Stock issued is convertible
into, all duly authorized, approved, executed and delivered by the Company, and
a as well as a legal opinion from counsel to the Company, as reasonably approved
by the Subscriber’s, which shall contain customary opinions relating to
enforceability, validity, due authority, no conflicts of laws of all agreements
and securities issued as well as the valid and fully paid issuance of Preferred
Stock and all other securities contemplated hereby (the “Opinion”).

 

(d) The Common Stock shall be authorized for quotation on the Pink Sheets and
trading in the Common Stock shall not have been suspended for any reason.

 

(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality, in which case, such
representations and warranties shall be true and correct without further
qualification) as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company on or
prior to the Closing Date. If requested by the Subscribers, the Subscribers
shall have received a certificate, executed by the President and the Treasurer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by the Subscribers.

 



 - 12 - 

 

 

(f) Omitted

 

(g) The Company shall have reserved out of its authorized and unissued Common
Stock, solely for the purpose of effecting exercise of the Investor Warrants,
that number of shares of Common Stock as shall be equal to 50% of the number of
shares of Common Stock required to effect the exercise of all the Investor
Warrants to be outstanding immediately following the Closing Date.

 

(h) The Subscriber shall have received the Opinion.

 

(i) The Subscriber shall have completed a due diligence review of the Company to
their sole satisfaction.

 

The Company covenants that as of the foregoing which haven’t been delivered (or
actions taken) at closing shall be delivered for the requisite action taken
within two (2) business days of the closing date unless otherwise indicated
herein.

 

11. Miscellaneous.

 

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, confirmed email (with a hard copy by
mail or fax) or facsimile, addressed as set forth below or to such other address
as such party shall have specified most recently by written notice. Any notice
or other communication required or permitted to be given hereunder shall be
deemed effective (i) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be: if to the
Company, to: MyDX, Inc., Att: CEO and/or CFO, and (ii) if to the Subscribers, to
the one or more addresses and telecopier numbers indicated on the signature
pages hereto.

 

(b) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof. No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscriber.

 



 - 13 - 

 

 

(c) Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Subscribers (or transferees of Securities) holding a majority in
interest of the Preferred Stock, or upon execution hereof by Existing Investors
desiring to exercise their Participation Rights. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

(d) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.

 

(e) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts and waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.

 

(f) Specific Enforcement, Consent to Jurisdiction. The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to one or more preliminary and final injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which any of them may be entitled by law or equity. Subject to
Section 13(e) hereof, each of the Company, Subscriber and any signatory hereto
in his personal capacity hereby waives, and agrees not to assert in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction in New York of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.

 

(g) Independent Nature of Subscribers. The Company acknowledges that the
obligations of each Subscriber under this Agreement are several and not joint
with the obligations of any other Subscriber, and no Subscriber shall be
responsible in any way for the performance of the obligations of any other
Subscriber under this Agreement. The Company acknowledges that each Subscriber
has represented that the decision of each Subscriber to purchase Securities has
been made by such Subscriber independently of any other Subscriber or other
person of entity and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions. The Company acknowledges that
nothing contained in this Agreement, and no action taken by any Subscriber
pursuant hereto or thereto shall be deemed to constitute the Subscribers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Subscribers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. The Company acknowledges that each Subscriber shall be entitled
to independently protect and enforce its rights, including without limitation,
the rights arising out of this Agreement, and it shall not be necessary for any
other Subscriber to be joined as an additional party in any proceeding for such
purpose. The Company and each Subscriber acknowledges that it has elected to
provide all Subscribers with the same terms and this Agreement for the
convenience of the Company and not because Company was required or requested to
do so by the Subscribers. The Company acknowledges that such procedure with
respect to this Agreement in no way creates a presumption that the Subscribers
are in any way acting in concert or as a group with respect to this Agreement or
the transactions contemplated hereby.

 

(h) Business/Calendar Days. Unless otherwise indicated, references to days in
this Agreement will refer to calendar days.

 

(i) Termination. In the event that the Closing shall not have occurred with
respect to the on or before ten (10) business days from the date hereof due to
the Company’s or the Subscribers’ failure to satisfy the conditions set forth in
Sections 11 and 12 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 



 - 14 - 

 

 

LIST OF EXHIBITS & SCHEDULES

 

Exhibits

 

Exhibit A   Certificate of Designation Exhibit B   Form of Investor Warrant
Exhibit C   {Omitted} Exhibit D   Escrow Agreement       Schedule 1.2   Use of
Proceeds



 



 - 15 - 

 

 

COMPANY SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 



  MYDX, INC.,        

By:

/s/ Daniel Yazbeck   Name: Daniel Yazbeck   Title: Chief Executive Officer      
  SUBSCRIBER:         (By Counterpart Signature Pages)

 

 - 16 - 

 

 

SUBSCRIBER COUNTER-SIGNATURE PAGE

(For Individual Subscribers Pursuant to Subscription Agreement of MyDx, Inc.

Series B Preferred Stock and Warrants, December 2016)

 

This Subscription Agreement is hereby executed and entered into by the below
Subscriber.

 



Purchase Price and Principal Amount Subscribed For:           Signature
(Individual)       $_300,000       Name (Print)               Street address    
          City, State and Zip Code               Tax Identification or Social
Security Number           (            )     Telephone Number          
(            )     Facsimile Number           Address to Which Correspondence
Should Be Directed (if different from above)              

c/o Name



             

Street Address

              City, State and Zip Code           (              )     Telephone
Number           (              )     Facsimile Number

 



 - 17 - 

 

 

SUBSCRIBER COUNTER-SIGNATURE PAGE

(for Corporation, Partnership, Pursuant to Subscription Agreement of MyDx, Inc.,

Series B Preferred Stock and Warrants December 2016)

 

This Subscription Agreement (including the Questionnaire) is hereby executed and
entered into by the below Subscriber:

 

Purchase Price and Principal Amount Subscribed For:

 





    Name of Entity       $_____________________________         Type of Entity
(i.e., corporation, partnership, etc.)              

Tax Identification or Social Security Number

           

State of Formation of Entity

                Name of Signatory Typed or Printed               Its:    

Title



          Address to Which Correspondence Should Be Directed (if different from
above)               c/o Name          

 

 

Street Address

           

City, State and Zip Code

          (            )     Telephone Number           (            )    
Facsimile Number

 

*If Preferred Stock and Warrants are being subscribed for by an entity, the
Certificate of Signatory that follows must also be completed.

 



 - 18 - 

 

 

CERTIFICATE OF SIGNATORY

 

To be completed if Preferred Stock and Investor Warrants are being subscribed
for by an entity.

 

I, Daniel Yazbeck am the President of YCIG, Inc. (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement relating to the sale of
Preferred Stock and Investor Warrants of MyDx, Inc. and to purchase and hold the
said Securities. The Subscription Agreement has been duly and validly executed
on behalf of the Entity and constitutes a legal and binding obligation of the
Entity.

 

IN WITNESS WHEREOF, I have hereto set my hand this 23 day of December, 2016.

 

  /s/ Daniel Yazbeck  

Signature

 



 - 19 - 

 

 

MYDX, INC.

  

CERTIFICATE OF DESIGNATIONS, 

PREFERENCES AND RIGHTS OF 

SERIES B PREFERRED STOCK, 

$0.001 PAR VALUE PER SHARE

 

(Pursuant to Nevada Revised Statute 78.1955)

 

MyDx, Inc., a corporation organized and existing under the laws of the State of
Nevada (the “Corporation”), hereby certifies that the following resolution was
adopted by the Board of Directors of the Corporation (the “Board”) on December
23, 2016, in accordance with the provisions of its Amended and Restated Articles
of Incorporation (as amended, the “Articles of Incorporation”) and bylaws. The
authorized series of the Corporation’s previously-authorized preferred stock
shall have the following preferences, privileges, powers and restrictions
thereof, as follows:

  

RESOLVED, that pursuant to the authority granted to and vested in the Board in
accordance with the provisions of Articles of Incorporation, the Board hereby
authorizes a series of the Corporation’s previously authorized preferred stock
(the “Preferred Stock”) and hereby states the designation and number of shares,
and fixes the relative rights, preferences, privileges, powers and restrictions
thereof as follows:

 

A. PREFERRED STOCK

 

The Corporation is authorized to issue up to 10,000,000 shares of preferred
stock, par value $.001 per share. Three Hundred Thousand (300,000) shares of the
authorized and unissued Preferred Stock of the Corporation are hereby designated
“Series B Preferred Stock” with the following rights, preferences, powers,
privileges and restrictions, qualifications and limitations.

 

1.          Dividends.

 

From and after the date of the issuance of any shares of Series B Preferred
Stock, dividends shall accrue and be payable quarterly, at the rate per annum of
$.10 per share, and shall accrue on such shares of Series B Preferred Stock
(subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or other similar recapitalization with respect to the Series
B Preferred Stock) (collectively, the “Accruing Dividends”) and be compounded
quarterly to reflect 10% of the Series B Original Issuance Price (as hereinafter
defined) plus any Accruing Dividends which are unpaid. Accruing Dividends shall
accrue from day to day, whether or not declared, and shall be cumulative. The
Corporation shall not declare, pay or set aside any dividends on shares of any
other class or series of capital stock of the Corporation (other than dividends
on shares of Common Stock payable in shares of Common Stock) unless (in addition
to the obtaining of any consents required elsewhere in the Certificate) the
holders of the Series B Preferred Stock then outstanding shall first receive, or
simultaneously receive, a dividend on each outstanding share of Series B
Preferred Stock in an amount at least equal to the sum of (i) the dollar amount
of the aggregate Accruing Dividends then accrued on such share of Series B
Preferred Stock and not previously paid and (ii) (A) in the case of a dividend
on Common Stock or any class or series that is convertible into Common Stock,
that dividend per share of Series B Preferred Stock as would equal the product
of (1) the dividend payable on each share of such class or series determined, if
applicable, as if all shares of such class or series had been converted into
Common Stock and (2) the number of shares of Common Stock issuable upon
conversion of a share of Series B Preferred Stock, in each case calculated on
the record date for determination of holders entitled to receive such dividend
or (B) in the case of a dividend on any class or series that is not convertible
into Common Stock, at a rate per share of Series B Preferred Stock determined by
(1) dividing the amount of the dividend payable on each share of such class or
series of capital stock by the original issuance price of such class or series
of capital stock (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization with
respect to such class or series) and (2) multiplying such fraction by an amount
equal to the Series B Original Issue Price (as defined below); provided that, if
the Corporation declares, pays or sets aside, on the same date, a dividend on
shares of more than one class or series of capital stock of the Corporation, the
dividend payable to the holders of Series B Preferred Stock pursuant to this
Section 1 shall be calculated based upon the dividend on the class or series of
capital stock that would result in the highest Series B Preferred Stock
dividend. The “Series B Original Issue Price” shall mean $1.00 per share,
subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or other similar recapitalization with respect to the Series
B Preferred Stock. In the event of any adjustment to the Series B Original Issue
Price, said adjustment shall be reflected in the original issuance price of each
subsequent series, if any, of Series B Preferred Stock issued.

 



 Ex A-1 

 

 

2.         Liquidation, Dissolution or Winding Up; Certain Mergers,
Consolidations and Asset Sales.

 

2.1        Preferential Payments to Holders of Series B Preferred Stock. In the
event of any voluntary or involuntary liquidation, dissolution or winding up of
the Corporation, the holders of shares of Series B Preferred Stock then
outstanding shall be entitled to be paid out of the assets of the Corporation
available for distribution to its stockholders before any payment shall be made
to the holders of Common Stock (or any other class of equity or convertible
securities) by reason of their ownership thereof, an amount per share equal to
1.35 times the Series B Original Issue Price, plus any Accruing Dividends not
paid, whether or not declared, together with any other dividends declared but
not paid thereon. If upon any such liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation available for distribution to its
stockholders shall be insufficient to pay the holders of shares of Series B
Preferred Stock the full amount to which they shall be entitled under this
Subsection 2.1, the holders of shares of Series B Preferred Stock shall share
ratably in any distribution of the assets available for distribution in
proportion to the respective amounts which would otherwise be payable in respect
of the shares held by them upon such distribution if all amounts payable on or
with respect to such shares were paid in full.

 

2.2       Distribution of Remaining Assets. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, after the
payment of all preferential amounts required to be paid to the holders of shares
of Series B Preferred Stock the remaining assets of the Corporation available
for distribution to its stockholders shall be distributed among the holders of
the shares of Series B Preferred Stock and Common Stock, pro rata based on the
number of shares held by each such holder, treating for this purpose all such
securities as if they had been converted to Common Stock pursuant to the terms
of the Certificate of Incorporation immediately prior to such dissolution,
liquidation or winding up of the Corporation. The aggregate amount which a
holder of a share of Series B Preferred Stock is entitled to receive under
Subsections 2.1 and 2.2 is hereinafter referred to as the “Series B Liquidation
Amount.”

 



 Ex A-2 

 

 

2.3       Deemed Liquidation Events.

 

2.3.1      Definition. Each of the following events shall be considered a
“Deemed Liquidation Event” unless the Series B Director (or, for avoidance of
doubt, in each case in this Certificate where vote of Series B Director is
required, if no such Series B Director is appointed or in office, then the
affirmative vote of the holders of a majority of the Series B Preferred Stock)
elect otherwise by written notice sent to the Corporation (which allocation may
be made or not made in their sole and absolute discretion) at least five (5)
days prior to the effective date of any such event:

 

(a)          a merger, share exchange or consolidation in which

 

(i)            the Corporation is a constituent party or

 

(ii)           a subsidiary of the Corporation is a constituent party and the
Corporation issues shares of its capital stock pursuant to such merger, share
exchange or consolidation.

 

(b)        the sale, lease, transfer, exclusive license or other disposition, in
a single transaction or series of related transactions, by the Corporation or
any subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole (whether by merger or
otherwise) of one or more subsidiaries of the Corporation if substantially all
of the assets of the Corporation and its subsidiaries taken as a whole are held
by such subsidiary or subsidiaries, except where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned, unencumbered (which
shall remain unencumbered) subsidiary of the Corporation.

 

(c)        any Mandatory Redemption (as defined in Section 6 below) is required
to take place and is not promptly consummated as provided in Section 6.

 

2.3.2      Effecting a Deemed Liquidation Event.

 

(a)        The Corporation shall not have the power to effect a Deemed
Liquidation Event referred to in Subsection 2.3.1(a)(i) unless the agreement or
plan of merger, share exchange or consolidation for such transaction (the
“Merger Agreement”) provides (i) that the consideration payable to the
stockholders of the Corporation shall first be allocated among the holders of
capital stock of the Corporation in accordance with Subsections 2.1 and 2.2, and
(ii) that in the event that the Series B Liquidation amount is not fully paid as
a result of such liquidation, the surviving corporation shall issue in exchange
for the Series B Preferred Stock preferred securities of the surviving
corporation, securities with security preferred rights, dividend amounts and
preference rights, voting rights and all other rights which are identical to
those of the Series B Preferred Stock, with no decrease in assets or increase of
indebtedness liability in the surviving corporation.

 



 Ex A-3 

 

 

(b)        In the event of a Deemed Liquidation Event referred to in Subsection
2.3.1(a)(ii) or 2.3.1(b), if the Corporation does not effect a dissolution of
the Corporation under the General Corporation Law within 15 calendar days after
such Deemed Liquidation Event, then (i) the Corporation shall send a written
notice to each holder of Series B Preferred Stock no later than the fifteenth
(15th) calendar day after the Deemed Liquidation Event advising such holders of
their right (and the requirements to be met to secure such right) pursuant to
the terms of the following clause (ii) to require the redemption of such shares
of Series B Preferred Stock which right shall be in addition to other rights of
redemption of the holders of such Series B Preferred Stock, and (ii) if the
holders of at least a majority of the then outstanding shares of Series B
Preferred Stock so request in a written instrument delivered to the Corporation
not later than one hundred twenty (120) calendar days after such Deemed
Liquidation Event, the Corporation shall use the consideration received by the
Corporation for such Deemed Liquidation Event (net of any retained liabilities
associated with the assets sold or technology licensed, as determined in good
faith by the Board of Directors of the Corporation), together with any other
assets of the Corporation available for distribution to its stockholders (the
“Available Proceeds”), to the extent legally available therefor, on the one
hundred twentieth (120th) day after such Deemed Liquidation Event, to redeem all
outstanding shares of Series B Preferred Stock at a price per share equal to the
Series B Liquidation Amount. Notwithstanding the foregoing, in the event of a
redemption pursuant to the preceding sentence, if the Available Proceeds are not
sufficient to redeem all outstanding shares of Series B Preferred Stock, the
Corporation shall redeem a pro rata portion of each holder’s shares of Series B
Preferred Stock to the fullest extent of such Available Proceeds, based on the
respective amounts which would otherwise be payable in respect of the shares to
be redeemed if the Available Proceeds were sufficient to redeem all such shares,
and shall redeem the remaining shares to have been redeemed as soon as
practicable after the Corporation has funds legally available therefor. The
provisions of Subsections 6.2 through 6.4 shall apply, with such necessary
changes in the details thereof as are necessitated by the context, to the
redemption of the Series B Preferred Stock pursuant to this Subsection 2.3.2(b).
Prior to the distribution or redemption provided for in this Subsection
2.3.2(b), the Corporation shall hold all consideration received and other value
in trust for the benefit of the Series B Preferred Stock holders and shall not
expend or dissipate the consideration received for such Deemed Liquidation
Event, except to discharge expenses incurred in connection with such Deemed
Liquidation Event. In the event of a Deemed Liquidation Event the Series B
Conversion Price shall be automatically and without any action necessary on any
party, be reduced to the lower Series B Conversion Price indicated below.

 

2.3.3      Amount Deemed Paid or Distributed. The amount deemed paid or
distributed to the holders of capital stock of the Corporation upon any such
merger, consolidation, sale, transfer, exclusive license, other disposition or
redemption shall be the cash or the value of the property, rights or securities
paid or distributed to such holders by the Corporation or the acquiring person,
firm or other entity. The value of such property, rights or securities shall be
determined in good faith by the Board of Directors of the Corporation; provided,
however, that any securities not subject to resale restriction (by law, contract
or otherwise) shall be valued based on:

 

(a)     if traded on a securities exchange or the NASDAQ Stock Market, or are
quoted on the OTC Bulletin Board quotation system then the value shall be deemed
to be the average of the closing prices of the securities on such exchange or
NASDAQ or the average of the closing bid prices on the OTC Bulletin Board
system, as the case may be, over the thirty (30) day period ending three (3)
days prior to the closing of such transaction;

  



 Ex A-4 

 

 

(b)     if actively traded over-the-counter (which shall mean greater than
$100,000 in dollar volume traded per day, determined by multiplying the number
of shares traded per day by the daily volume weighted average price as reported
by Bloomberg L.P.), the value shall be deemed to be the average of the closing
bid prices over the thirty (30) day calendar period ending three (3) days prior
to the closing of such transaction; or

 

(c)     if there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors of the
Corporation.

 

2.3.4      Allocation of Escrow. In the event of a Deemed Liquidation Event
pursuant to Subsection 2.3.1(a)(i), if any portion of the consideration payable
to the stockholders of the Corporation is placed into escrow and/or is payable
to the stockholders of the Corporation subject to contingencies, the Merger
Agreement shall provide that (a) the portion of such consideration that is not
placed in escrow and not subject to any contingencies (the “Initial
Consideration”) shall be allocated among the holders of capital stock of the
Corporation in accordance with Subsections 2.1 and 2.2 as if the Initial
Consideration were the only consideration payable in connection with such Deemed
Liquidation Event and (b) any additional consideration which becomes payable to
the stockholders of the Corporation or the acquiring entities upon release from
escrow or satisfaction of contingencies shall be allocated among the holders of
capital stock of the Corporation in accordance with Subsections 2.1 and 2.2
after taking into account the previous payment of the Initial Consideration as
part of the same transaction.

 

3.          Voting.

 

3.1        General. On any matter presented to the stockholders of the
Corporation for their action or consideration at any meeting of stockholders of
the Corporation (or by written consent of stockholders in lieu of meeting), each
holder of outstanding shares of Series B Preferred Stock shall be entitled to
cast one (1) vote for each share of Series B Preferred Stock held. Except as
provided by law or by the other provision herein, holders of Series B Preferred
Stock shall vote together with the holders of Common Stock as a single class.

 



 Ex A-5 

 

 

3.2        Election of Directors. The holders of record of the shares of Series
B Preferred Stock, exclusively and as a separate class, shall be entitled to
elect a director of the Corporation (the “Series B Director”). Any director
elected as provided in the preceding sentence may be removed with or without
cause by, and only by, the affirmative vote of the holders of the shares of the
class or series of capital stock entitled to elect such director or directors,
given either at a special meeting of such stockholders duly called for that
purpose or pursuant to a written consent of stockholders. If the holders of
shares of Series B Preferred Stock or Common Stock, as the case may be, fail to
elect a sufficient number of directors to fill all directorships for which they
are entitled to elect directors, pursuant to the first sentence of this
Subsection 3.2, then any directorship not so filled shall remain vacant until
such time as the holders of the Series B Preferred Stock, the remaining Series B
Director in office, if any (which appointment shall be subject to removal by the
Series B Preferred Stock holders as provided herein) or Common Stock, as the
case may be, elect a person to fill such directorship by vote or written consent
in lieu of a meeting or as may be appointed pursuant to a voting or similar
agreement of the parties; and no such directorship may be filled by stockholders
of the Corporation other than by the stockholders of the Corporation that are
entitled to elect a person to fill such directorship, voting exclusively and as
a separate class. The holders of record of the shares of Common Stock and of any
other class or series of voting stock (including the Series B Preferred Stock),
exclusively and voting together as a single class, shall be entitled to elect
the balance of the total number of directors of the Corporation. At any meeting
held for the purpose of electing a director, the presence in person or by proxy
of the holders of a majority of the outstanding shares of the class or series
entitled to elect such director shall constitute a quorum for the purpose of
electing such director. Except as otherwise provided in this Subsection 3.2, a
vacancy in any directorship filled by the holders of any class or series shall
be filled only by vote or written consent in lieu of a meeting of the holders of
such class or series or by any remaining director or directors elected by the
holders of such class or series pursuant to this Subsection 3.2. The rights of
the holders of the Series B Preferred Stock and the rights of the holders of the
Common Stock under the first sentence of this Subsection 3.2 shall terminate on
the first date following the Series B Original Issue Date (as defined below) on
which there are issued and outstanding less than 20,000 shares of Series B
Preferred Stock (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization with
respect to the Series B Preferred Stock). All references herein to matters,
events or actions that require consents or approvals or the exercise of a veto
right of the “Series B Director” or of the “Board, including the Series B
Director” or similar terms, shall require the affirmative consent in writing of
the Series B Director for such consent or approval (or, if not affirmatively
approved in writing by the Series B Director shall be deemed vetoed or denied)
and, in the event that no Series B Director is in office, then such consent,
approval or exercise of veto right shall require affirmative consent of holders
of a majority of the outstanding Series B Preferred Stock (or, if not so
approved, shall be deemed vetoed or denied). At any time that veto right or
requirement to consent to a matter is not obtained such matters shall be deemed
not to have been approved or authorized by the Corporation. The rights provided
by this Subsection 3.2 and all related rights in this Certificate, may be waived
only if waived in writing by the Series B Director.

 

3.3        Series B Preferred Stock Protective Provisions. At any time when at
least 20,000 shares of Series B Preferred Stock (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to the Series B Preferred Stock) are
outstanding, the Corporation shall not, either directly or indirectly by
amendment, merger, consolidation or otherwise, do any of the following without
(in addition to any other vote required by law, the Certificate of Incorporation
or this Certificate) the written consent or affirmative vote of the holders of
at least a majority of the then outstanding shares of Series B Preferred Stock
and the Series B Director (if any is in office), given in writing or by vote at
a meeting, consenting or voting (as the case may be) separately as a class:

 

(a)     liquidate, dissolve or wind-up the business and affairs of the
Corporation, effect any Deemed Liquidation Event, or consent to any of the
foregoing;

 

(b)     amend, alter or repeal any provision of the Articles of Incorporation or
Bylaws of the Corporation, as amended, in a manner that adversely affects the
powers, preferences or rights of the Series B Preferred Stock in any respect;

 



 Ex A-6 

 

 

(c)     issue any common stock, preferred stock, warrants, notes convertible
notes, warrants or any other securities (or otherwise enter into agreements to
issue any securities) or otherwise create, or authorize the creation of, or
issue (other than additional shares of Series B Preferred stock which may only
be authorized, created and issued upon consent of the Series B Director) or
obligate itself to issue shares of, any additional class or series of capital
stock under any circumstances without consent of the Series B Director;

 

(d)     (i) reclassify, alter or amend any existing security of the Corporation
that is pari passu with the Series B Preferred Stock in respect of the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends or rights of redemption, if such
reclassification, alteration or amendment would render such other security
senior to the Series B Preferred Stock in respect of any such right, preference
or privilege, or (ii) reclassify, alter or amend any existing security of the
Corporation that is junior to the Series B Preferred Stock in respect of the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends or rights of redemption, if such
reclassification, alteration or amendment would render such other security
senior to or pari passu with the Series B Preferred Stock in respect of any such
right, preference or privilege, or (iii) otherwise alter the amount of shares or
rights of shares of common stock in escrow as conversion shares pursuant to
Section 4.3.2 below;

 

(e)     purchase or redeem (or permit any subsidiary to purchase or redeem) or
pay or declare any dividend or make any distribution on, any shares of capital
stock of the Corporation other than (i) redemptions of or dividends or
distributions on the Series B Preferred Stock as expressly authorized herein,
(ii) dividends or other distributions payable on the Common Stock solely in the
form of additional shares of Common Stock and (iii) repurchases of stock from
former employees, officers, directors, consultants or other persons who
performed services for the Corporation or any subsidiary in connection with the
cessation of such employment or service at the lower of the original purchase
price or the then-current fair market value thereof or (iv) as approved by the
Board of Directors, including the approval of the Series B Director;

 

(f)     create, or authorize the creation of, or issue, or authorize the
issuance of any debt security, or permit any subsidiary to take any such action
with respect to any debt or debt security or incurrence of debt, if the
aggregate indebtedness of the Corporation and its subsidiaries for borrowed
money following such action would exceed $25,000 other than equipment leases or
bank warehouse lines of credit, unless such debt security has received the prior
approval of the Board of Directors, including the approval of the Series B
Director (if any is entitled to be in office);

 

(g)     create, or hold capital stock in, any subsidiary that is not wholly
owned (either directly or through one or more other subsidiaries) by the
Corporation, or sell, transfer or otherwise dispose of any capital stock of any
direct or indirect subsidiary of the Corporation, or permit any direct or
indirect subsidiary to sell, lease, transfer, exclusively license or otherwise
dispose (in a single transaction or series of related transactions) of all or
substantially all of the assets of such subsidiary;

 

(h)     increase above six (6) or decrease below two (2) the authorized number
of directors constituting the Board of Directors;

 



 Ex A-7 

 

 

(i)     enter into any employment agreement, consulting agreement, independent
contractor agreement or other similar agreements with any director, officer,
shareholder or other member of management (or any of their affiliates or
designees) or otherwise pay or accrue any salaries of any such person; or

 

(j)     enter into any contract providing for obligations of the Corporation to
pay, at one time or over a series of payments (whether through the life of the
contract or otherwise) the amount of over $25,000.

 

4.          Optional Conversion.

 

The holders of the Series B Preferred Stock shall have conversion rights as
follows (the “Conversion Rights”):

 

4.1        Right to Convert.

 

4.1.1      Conversion Ratio. Each share of Series B Preferred Stock shall be
convertible, at the option of the holder thereof, at any time and from time to
time in whole or in part (until a Mandatory Conversion Time, as defined in
Section 5.1 below), and without the payment of additional consideration by the
holder thereof, into such number of fully paid and non-assessable shares of
Common Stock as is determined by dividing the Series B Original Issue Price by
the Series B Conversion Price (as defined below) in effect at the time of
conversion. The “Series B Conversion Price” shall initially be $0.0001 per
share. Such initial Series B Conversion Price, and the rate at which shares of
Series B Preferred Stock may be converted into shares of Common Stock, shall be
subject to adjustment as provided below. Notwithstanding the foregoing, no
holder of Series B Preferred Stock shall be entitled to convert the Series B
Preferred Stock on any conversion date, in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by such holder of Series B Preferred Stock
and its affiliates on a given conversion date, and (ii) the number of shares of
Common Stock issuable upon conversion of Series B Preferred Stock held by such
shareholder with respect to which the determination of this limitation is being
made on a conversion date, which would result in beneficial ownership by such
Series B Preferred Stock holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock on such date. For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities and Exchange Act of 1934 (the
“Exchange Act”), and Rule 13d-3 thereunder. Subject to the foregoing, a Series B
Preferred Stock holder shall not be limited to aggregate exercises which would
result in the issuance of more than 4.99%. The restriction described in this
paragraph may be waived, in whole or in part, upon sixty-one (61) days prior
notice from the Holder to the Corporation to increase such. The holder of Series
B Preferred Stock may decide whether to convert its or his Series B Preferred
Stock to achieve an actual 4.99% or greater.

 

4.1.2      Termination of Conversion Rights. In the event of a notice of
redemption of any shares of Series B Preferred Stock pursuant to Section 6, the
Conversion Rights of the shares designated for redemption shall terminate at the
close of business on the earlier of (a) the twentieth (20th) day after notice of
redemption is provided and (b) the last full day preceding the date fixed for
redemption, unless the redemption price is not fully paid on such redemption
date, in either of which cases the Conversion Rights for such shares shall
continue until such price is paid in full; provided, however, that in the event
that a Preferred Stock holder is unable to convert all of their Series B
Preferred Stock as a result of the limitations set forth in Section 4.1.1, then
the Conversion Rights of shares designated for redemption shall terminate on the
ninetieth (90th) day after the earlier to occur of the dates set forth in (a) or
(b) above. In the event of a liquidation, dissolution or winding up of the
Corporation or a Deemed Liquidation Event, the Conversion Rights shall terminate
at the close of business on the last full day preceding the date fixed for the
payment of any such amounts distributable on such event to the holders of Series
B Preferred Stock.

 



 Ex A-8 

 

 

4.2        Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of the Series B Preferred Stock. In lieu of any
fractional shares to which the holder would otherwise be entitled, the
Corporation shall pay cash equal to such fraction multiplied by the fair market
value of a share of Common Stock as determined in good faith by the Board of
Directors of the Corporation. Whether or not fractional shares would be issuable
upon such conversion shall be determined on the basis of the total number of
shares of Series B Preferred Stock the holder is at the time converting into
Common Stock and the aggregate number of shares of Common Stock issuable upon
such conversion.

 

4.3        Mechanics of Conversion.

 

4.3.1      Notice of Conversion. In order for a holder of Series B Preferred
Stock to voluntarily convert shares of Series B Preferred Stock into shares of
Common Stock, such holder shall surrender the certificate or certificates for
such shares of Series B Preferred Stock (or, if such registered holder alleges
that such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate), at the
office of the transfer agent for the Series B Preferred Stock (or at the
principal office of the Corporation if the Corporation serves as its own
transfer agent), together with written notice that such holder elects to convert
all or any number of the shares of the Series B Preferred Stock represented by
such certificate or certificates and, if applicable, any event on which such
conversion is contingent. Such notice shall state such holder’s name or the
names of the nominees in which such holder wishes the certificate or
certificates for shares of Common Stock to be issued. If required by the
Corporation, certificates surrendered for conversion shall be endorsed or
accompanied by a written instrument or instruments of transfer, in form
satisfactory to the Corporation, duly executed by the registered holder or his,
her or its attorney duly authorized in writing. The close of business on the
date of receipt by the transfer agent (or by the Corporation if the Corporation
serves as its own transfer agent) of such certificates (or lost certificate
affidavit and agreement) and notice shall be the time of conversion (the
“Conversion Time”), and the shares of Common Stock issuable upon conversion of
the shares represented by such certificate shall be deemed to be outstanding of
record as of such date. The Corporation shall, as soon as practicable after the
Conversion Time but in no event later than four (4) business days, (i) issue and
deliver (or cause its transfer agent to issue or deliver) to such holder of
Series B Preferred Stock, or to his, her or its nominees, a certificate or
certificates for the number of full shares of Common Stock issuable upon such
conversion in accordance with the provisions hereof and a certificate for the
number (if any) of the shares of Series B Preferred Stock represented by the
surrendered certificate that were not converted into Common Stock, (ii) pay in
cash such amount as provided in Subsection 4.2 in lieu of any fraction of a
share of Common Stock otherwise issuable upon such conversion and (iii) pay all
declared but unpaid dividends on the shares of Series B Preferred Stock
converted. In the event that shares issuable upon conversion are not delivered
and received within seven (7) full business days of conversion, the Corporation
shall pay all damages and losses relating to such failure to deliver shares (the
“Liquidated Damages”). Liquidated Damages shall include, without limitation,
$10,000 per day after the above seven (7) day period for each 100,000 shares of
Preferred Stock converted (or increments thereof) in addition to any actual
damages, such as, without limitation, lost profits resulting from the holder’s
inability to sell, transfer or deliver the underlying shares to a third party.

 



 Ex A-9 

 

 

4.3.2      Reservation of Shares. The Corporation has reserved 3,500,000,000
shares for issuance upon conversion of the Series B Preferred Stock which have
been reserved and utilized for issuance in accordance with such conversion. In
addition, the Corporation shall at all times when the Series B Preferred Stock
shall be outstanding, reserve and keep available out of its authorized but
unissued capital stock, for the purpose of effecting the conversion of the
Series B Preferred Stock, such number of its duly authorized shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
outstanding Series B Preferred Stock; and if at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the conversion of all then outstanding shares of the Series B Preferred Stock,
the Corporation shall take such corporate action as may be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purposes, including, without limitation, engaging
in best efforts to obtain the requisite stockholder approval of any necessary
amendment to the Certificate of Incorporation. Before taking any action which
would cause an adjustment reducing the Series B Conversion Price below the then
par value of the shares of Common Stock issuable upon conversion of the Series B
Preferred Stock, the Corporation will take any corporate action which may, in
the opinion of its counsel, be necessary in order that the Corporation may
validly and legally issue fully paid and non-assessable shares of Common Stock
at such adjusted Series B Conversion Price.

 

4.3.3      Effect of Conversion. All shares of Series B Preferred Stock which
shall have been surrendered for conversion as herein provided shall no longer be
deemed to be outstanding and all rights with respect to such shares shall
immediately cease and terminate at the Conversion Time, except only the right of
the holders thereof to receive shares of Common Stock in exchange therefore (and
the absolute right to Liquidated Damages of shares not so delivered), to receive
payment in lieu of any fraction of a share otherwise issuable upon such
conversion as provided in Subsection 4.2 and to receive payment of any dividends
declared but unpaid thereon. Any shares of Series B Preferred Stock so converted
shall be retired and cancelled and may not be reauthorized or reissued as shares
of such series, and the Corporation may thereafter take such appropriate action
(without the need for stockholder action) as may be necessary to reduce the
authorized number of shares of Series B Preferred Stock accordingly.

 

4.3.4      No Further Adjustment. Upon any such conversion, no adjustment to the
Series B Conversion Price shall be made for any declared but unpaid dividends on
the Series B Preferred Stock surrendered for conversion or on the Common Stock
delivered upon conversion.

 

4.3.5      Taxes. The Corporation shall pay any and all issue and other similar
taxes that may be payable in respect of any issuance or delivery of shares of
Common Stock upon conversion of shares of Series B Preferred Stock pursuant to
this Section 4. The Corporation shall not, however, be required to pay any tax
which may be payable in respect of any transfer involved in the issuance and
delivery of shares of Common Stock in a name other than that in which the shares
of Series B Preferred Stock so converted were registered, and no such issuance
or delivery shall be made unless and until the person or entity requesting such
issuance has paid to the Corporation the amount of any such tax or has
established, to the satisfaction of the Corporation, that such tax has been
paid.

 



 Ex A-10 

 

 

4.4        Adjustments to Series B Conversion Price for Diluting Issues.

 

4.4.1      Special Definitions. For purposes of this Article, the following
definitions shall apply:

 

(a)       “Option” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.

 

(b)       “Series B Original Issue Date” shall mean the date on which the first
share of Series B Preferred Stock was issued.

 

(c)       “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities directly or indirectly convertible into or
exchangeable for Common Stock, but excluding Options.

 

(d)       “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued (or, pursuant to Subsection 4.4.3 below, deemed to be issued) by
the Corporation after the Series B Original Issue Date, other than additional
Series B Preferred Stock as authorized by the Series B Director and (1) the
following shares of Common Stock and (2) shares of Common Stock deemed issued
pursuant to the following Options and Convertible Securities (clauses (1) and
(2), collectively, “Exempted Securities”):

 

(i)        shares of Common Stock, Options or Convertible Securities issued as a
dividend or distribution on Series B Preferred Stock;;

 

(ii)       shares of Common Stock, Options or Convertible Securities issued by
reason of a dividend, stock split, split-up or other distribution on shares of
Common Stock that is covered by Subsection 4.5, 4.6, 4.7 or 4.8;

 

(iii)      shares of Common Stock or Options issued to employees or directors
of, or consultants or advisors to, the Corporation or any of its subsidiaries
pursuant to a plan, agreement or arrangement which are only valid if approved by
the Board, including the Series B Director;

 

(iv)      shares of Common Stock or Convertible Securities actually issued upon
the exercise of Options or Warrants issued to the Series B Preferred Stock
holders, or shares of Common Stock actually issued upon the conversion or
exchange of Convertible Securities, in each case provided such issuance is
pursuant to the terms of such Option or Convertible Security;

 

(v)      shares of Common Stock, Options or Convertible Securities issued to
banks, equipment lessors or other financial institutions, or to real property
lessors, pursuant to a debt financing, equipment leasing or real property
leasing transaction which are only valid if approved by the Board of Directors
of the Corporation, including the Series B Director; or

 



 Ex A-11 

 

 

(vi)     shares of Common Stock, Options or Convertible Securities issued to
suppliers or third party service providers in connection with the provision of
goods or services pursuant to transactions approved by the Board, including the
Series B Director; or

 

(vii)     shares of Common Stock, Options or Convertible Securities issued
pursuant to the acquisition of another corporation by the Corporation by merger,
purchase of substantially all of the assets or other reorganization or to a
joint venture agreement, provided, that such issuances are approved by the
Board, including the Series B Director.

 

4.4.2      No Adjustment of Series B Conversion Price. No adjustment in the
Series B Conversion Price shall be made as the result of the issuance or deemed
issuance of Additional Shares of Common Stock if the Corporation receives
written consent of the Series B Director (if any) agreeing that no such
adjustment shall be made as the result of the issuance or deemed issuance of
such Additional Shares of Common Stock.

 

4.4.3      Deemed Issue of Additional Shares of Common Stock.

 

(a)       If the Corporation at any time or from time to time after the Series B
Original Issue Date shall issue any Options or Convertible Securities (excluding
Options or Convertible Securities which are themselves Exempted Securities) or
shall fix a record date for the determination of holders of any class of
securities entitled to receive any such Options or Convertible Securities, then
the maximum number of shares of Common Stock (as set forth in the instrument
relating thereto, assuming the satisfaction of any conditions to exercisability,
convertibility or exchangeability but without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue or, in
case such a record date shall have been fixed, as of the close of business on
such record date.

 

(b)       If the terms of any Option or Convertible Security, the issuance of
which resulted in an adjustment to the Series B Conversion Price pursuant to the
terms of Subsection 4.4.4, are revised as a result of an amendment to such terms
or any other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Series B Conversion Price computed upon the original issue of such Option or
Convertible Security (or upon the occurrence of a record date with respect
thereto) shall be readjusted to such Series B Conversion Price as would have
obtained had such revised terms been in effect upon the original date of
issuance of such Option or Convertible Security. Notwithstanding the foregoing,
no readjustment pursuant to this clause  (b) shall have the effect of increasing
the Series B Conversion Price to an amount which exceeds the lower of (i) the
Series B Conversion Price in effect immediately prior to the original adjustment
made as a result of the issuance of such Option or Convertible Security, or (ii)
the Series B Conversion Price that would have resulted from any issuances of
Additional Shares of Common Stock (other than deemed issuances of Additional
Shares of Common Stock as a result of the issuance of such Option or Convertible
Security) between the original adjustment date and such readjustment date.

 



 Ex A-12 

 

 

(c)       If the terms of any Option or Convertible Security (excluding Options
or Convertible Securities which are themselves Exempted Securities), the
issuance of which did not result in an adjustment to the Series B Conversion
Price pursuant to the terms of Subsection 4.4.4 (either because the
consideration per share (determined pursuant to Subsection 4.4.5) of the
Additional Shares of Common Stock subject thereto was equal to or greater than
the Series B Conversion Price then in effect, or because such Option or
Convertible Security was issued before the Series B Original Issue Date), are
revised after the Series B Original Issue Date as a result of an amendment to
such terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any such Option or
Convertible Security or (2) any decrease in the consideration payable to the
Corporation upon such exercise, conversion or exchange, then such Option or
Convertible Security, as so amended or adjusted, and the Additional Shares of
Common Stock subject thereto (determined in the manner provided in Subsection
4.4.3(a)) shall be deemed to have been issued effective upon such increase or
decrease becoming effective.

 

(d)       Upon the expiration or termination of any unexercised Option or
unconverted or unexchanged Convertible Security (or portion thereof) which
resulted (either upon its original issuance or upon a revision of its terms) in
an adjustment to the Series B Conversion Price pursuant to the terms of
Subsection 4.4.4, the Series B Conversion Price shall be readjusted to such
Series B Conversion Price as would have obtained had such Option or Convertible
Security (or portion thereof) never been issued.

 

(e)       If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Security, or the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, is calculable at the time such Option or Convertible Security is
issued or amended but is subject to adjustment based upon subsequent events, any
adjustment to the Series B Conversion Price provided for in this Subsection
4.4.3 shall be effected at the time of such issuance or amendment based on such
number of shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (b) and (c) of this Subsection 4.4.3). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the
Corporation upon such exercise, conversion and/or exchange, cannot be calculated
at all at the time such Option or Convertible Security is issued or amended, any
adjustment to the Series B Conversion Price that would result under the terms of
this Subsection 4.4.3 at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Series B Conversion Price that
such issuance or amendment took place at the time such calculation can first be
made.

 



 Ex A-13 

 

 

4.4.4      Adjustment of Series B Conversion Price Upon Issuance of Additional
Shares of Common Stock. In the event the Corporation shall at any time after the
Series B Original Issue Date issue Additional Shares of Common Stock (including
Additional Shares of Common Stock deemed to be issued pursuant to Subsection
4.4.3), without consideration or for a consideration per share less than the
applicable Series B Conversion Price in effect immediately prior to such issue,
then the Series B Conversion Price shall be reduced, concurrently with such
issue, to the consideration per share received by the Corporation for such issue
or deemed issue of the Additional Shares of Common Stock; provided however, that
if such issuance or deemed issuance was without consideration, then the
Corporation shall be deemed to have received an aggregate of $0.001 of
consideration for all such Additional Shares of Common Stock issued or deemed to
be issued.

 

4.4.5      Determination of Consideration. For purposes of this Subsection 4.4,
the consideration received by the Corporation for the issue of any Additional
Shares of Common Stock shall be computed as follows:

 

(a)          Cash and Property: Such consideration shall:

 

(i)        insofar as it consists of cash, be computed at the aggregate amount
of cash received by the Corporation, excluding amounts paid or payable for
accrued interest;

 

(ii)       insofar as it consists of property other than cash, be computed at
the fair market value thereof at the time of such issue, as determined in good
faith by the Board of Directors of the Corporation in accordance with formal,
reorganized valuation methods; and

 

(iii)      in the event Additional Shares of Common Stock are issued together
with other shares or securities or other assets of the Corporation for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (i) and (ii) above, as determined in
good faith by the Board of Directors of the Corporation.

 

(b)         Options and Convertible Securities. The consideration per share
received by the Corporation for Additional Shares of Common Stock deemed to have
been issued pursuant to Subsection 4.4.3, relating to Options and Convertible
Securities, shall be determined by dividing

 

(i)        the total amount, if any, received or receivable by the Corporation
as consideration for the issue of such Options or Convertible Securities, plus
the minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, by

 



 Ex A-14 

 

 

(ii)       the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities, or in the
case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

 

4.4.6      Multiple Closing Dates; Cancellation of Additional Shares. In the
event the Corporation shall issue on more than one date Additional Shares of
Common Stock that are a part of one transaction or a series of related
transactions and that would result in an adjustment to the Series B Conversion
Price pursuant to the terms of Subsection 4.4.4, and such issuance dates occur
within a period of no more than ninety (90) days from the first such issuance to
the final such issuance, then, upon the final such issuance, the Series B
Conversion Price shall be further readjusted to give effect to all such
issuances as if they occurred on the date of the first such issuance (and
without giving effect to any additional adjustments as a result of any such
subsequent issuances within such period). In the event that none of the
Additional Shares are issued before the end of the twenty-fourth (24th) month
after the date of the initial closing, then all unissued Additional Shares shall
be retired and cancelled and may not be issued, and the Board shall amend this
Certificate so as to revise Section A above to reflect the foregoing.

 

4.5        Adjustment for Stock Splits and Combinations. If the Corporation
shall at any time or from time to time after the Series B Original Issue Date
effect a subdivision or stock split of the outstanding Common Stock, the Series
B Conversion Price in effect immediately before that subdivision or stock split
shall be proportionately decreased so that the number of shares of Common Stock
issuable on conversion of each share of such series shall be increased in
proportion to such increase in the aggregate number of shares of Common Stock
outstanding. If the Corporation shall at any time or from time to time after the
Series B Original Issue Date combine the outstanding shares of Common Stock, the
Series B Conversion Price in effect immediately before the combination shall be
proportionately increased so that the number of shares of Common Stock issuable
on conversion of each share of such series shall be decreased in proportion to
such decrease in the aggregate number of shares of Common Stock outstanding. Any
adjustment under this subsection shall become effective at the close of business
on the date the subdivision or combination becomes effective.

 

4.6        Adjustment for Certain Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Series B Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable on
the Common Stock in additional shares of Common Stock, then and in each such
event the Series B Conversion Price in effect immediately before such event
shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Series B Conversion Price then in effect by a fraction:

 

(a)        the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and

 



 Ex A-15 

 

 

(b)       the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution.

 

Notwithstanding the foregoing, (i) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Series B Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Series B Conversion Price shall be adjusted pursuant to this subsection as of
the time of actual payment of such dividends or distributions; and (ii) that no
such adjustment shall be made if the holders of Series B Preferred Stock
simultaneously receive a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series B Preferred Stock had been
converted into Common Stock on the date of such event.

 

4.7     Adjustments for Other Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Series B Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation (other than a distribution of shares of Common
Stock in respect of outstanding shares of Common Stock) or in other property and
the provisions of Section 1 do not apply to such dividend or distribution, then
and in each such event the holders of Series B Preferred Stock shall receive,
simultaneously with the distribution to the holders of Common Stock, a dividend
or other distribution of such securities or other property in an amount equal to
the amount of such securities or other property as they would have received if
all outstanding shares of Series B Preferred Stock had been converted into
Common Stock at the conversion rates in effect on the date of such event.

 

4.8     Adjustment for Merger or Reorganization, etc. Subject to the provisions
of Subsection 2.3 (Deemed Liquidation Events) and Subsection 3.3 (Series B
Preferred Protective Provisions), if there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Corporation in which the Common Stock (but not the Series B Preferred Stock) is
converted into or exchanged for securities, cash or other property (other than a
transaction covered by Subsections 4.4, 4.6 or 4.7), then, following any such
reorganization, recapitalization, reclassification, consolidation or merger and
in addition to any Liquidate Preference Shareholder was entitled to, each share
of Series B Preferred Stock shall thereafter be convertible in lieu of the
Common Stock into which it was convertible prior to such event (without giving
effect to the 4.99% limitation of Subsection 4.1.1) into the kind and amount of
securities, cash or other property which a holder of the number of shares of
Common Stock of the Corporation issuable upon conversion of one share of Series
B Preferred Stock immediately prior to such reorganization, recapitalization,
reclassification, consolidation or merger would have been entitled to receive
pursuant to such transaction; and, in such case, appropriate adjustment (as
determined in good faith by the Board of Directors of the Corporation) shall be
made in the application of the provisions in this Section 4 with respect to the
rights and interests thereafter of the holders of the Series B Preferred Stock,
to the end that the provisions set forth in this Section 4 (including, without
limitation, provisions with respect to changes in and other adjustments of the
Series B Conversion Price) shall thereafter be applicable, as nearly as
reasonably may be, in relation to any securities or other property thereafter
deliverable upon the conversion of the Series B Preferred Stock.

 



 Ex A-16 

 

 

4.9     Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Series B Conversion Price pursuant to this Section 4, the
Corporation at its expense shall, as promptly as reasonably practicable but in
any event not later than ten (10) calendar days thereafter, compute such
adjustment or readjustment in accordance with the terms hereof and furnish to
each holder of Series B Preferred Stock a certificate setting forth such
adjustment or readjustment (including the kind and amount of securities, cash or
other property into which the Series B Preferred Stock is convertible) and
showing in detail the facts upon which such adjustment or readjustment is based.
The Corporation shall, as promptly as reasonably practicable after the written
request at any time of any holder of Series B Preferred Stock (but in any event
not later than ten (10) calendar days thereafter), furnish or cause to be
furnished to such holder a certificate setting forth (i) the Series B Conversion
Price then in effect, and (ii) the number of shares of Common Stock and the
amount, if any, of other securities, cash or property which then would be
received upon the conversion of Series B Preferred Stock.

 

4.10   Notice of Record Date. In the event:

 

(a)     the Corporation shall take a record of the holders of its Common Stock
(or other capital stock or securities at the time issuable upon conversion of
the Series B Preferred Stock) for the purpose of entitling or enabling them to
receive any dividend or other distribution, or to receive any right to subscribe
for or purchase any shares of capital stock of any class or any other
securities, or to receive any other security; or

 

(b)     of any capital reorganization of the Corporation, any reclassification
of the Common Stock of the Corporation, or any Deemed Liquidation Event; or

 

(c)     of the voluntary or involuntary dissolution, liquidation or winding-up
of the Corporation,

 

then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Series B Preferred Stock a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is proposed to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such other capital stock or securities at the time issuable upon the
conversion of the Series B Preferred Stock) shall be entitled to exchange their
shares of Common Stock (or such other capital stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up, and the amount per share and character of such exchange applicable
to the Series B Preferred Stock and the Common Stock. Such notice shall be sent
at least ten (10) calendar days prior to the record date or effective date for
the event specified in such notice.

 



 Ex A-17 

 

 

5.          Certain Conversion Events; Adjusted Conversion Price.

 

5.1        Trigger Events.

 

(a)     Voluntary Conversion. The holders of Series B Preferred Stock may
convert all or a portion of their shares at any time, subject to the limitations
set forth in Section 4.1 above.

 

5.2        Procedural Requirements. All holders of record of shares of Series B
Preferred Stock shall be sent written notice of each Mandatory Conversion Time
and the place designated for mandatory conversion of all such shares of Series B
Preferred Stock pursuant to this Section 5. Such Notice shall be provided no
less than twenty (20) business days prior to the Mandatory Conversion Time. Upon
receipt of such notice, each holder of shares of Series B Preferred Stock shall
surrender his, her or its certificate or certificates for all such shares
covered by the Notice (or, if such holder alleges that such certificate has been
lost, stolen or destroyed, a lost certificate affidavit and agreement reasonably
acceptable to the Corporation to indemnify the Corporation against any claim
that may be made against the Corporation on account of the alleged loss, theft
or destruction of such certificate) to the Corporation at the place designated
in such notice. If so required by the Corporation, certificates surrendered for
conversion shall be endorsed or accompanied by written instrument or instruments
of transfer, in form satisfactory to the Corporation, duly executed by the
registered holder or by his, her or its attorney duly authorized in writing. All
rights with respect to the Series B Preferred Stock converted pursuant to
Section 5.1, including the rights, if any, to receive notices and vote (other
than as a holder of Common Stock), will terminate at the Mandatory Conversion
Time (notwithstanding the failure of the holder or holders thereof to surrender
the certificates at or prior to such time) other than registration rights and
any Liquidated Damages Rights applicable to such holder, except only the rights
of the holders thereof, upon surrender of their certificate or certificates (or
lost certificate affidavit and agreement) therefore. As soon as practicable
after the Mandatory Conversion Time and the surrender of the certificate or
certificates (or lost certificate affidavit and agreement) for Series B
Preferred Stock, the Corporation shall issue and deliver to such holder, or to
his, her or its nominees, a certificate or certificates for the number of full
shares of Common Stock issuable on such conversion in accordance with the
provisions hereof, together with cash as provided in Subsection 4.2 in lieu of
any fraction of a share of Common Stock otherwise issuable upon such conversion
and the payment of any declared but unpaid dividends on the shares of Series B
Preferred Stock converted. Such converted Series B Preferred Stock shall be
retired and cancelled and may not be reissued as shares of such series, and the
Corporation may thereafter take such appropriate action (without the need for
stockholder action) as may be necessary to reduce the authorized number of
shares of Series B Preferred Stock accordingly. The stock certificate delivery
requirements and Liquidated Damages provisions of Section 4.3 above shall apply
to all shares to be issued hereby.

 

6.          Redemption. The Series B Preferred Stock shall not be redeemable by
the Corporation, other than a Mandatory Redemption, absent consent of the Series
B Director and holders of 66% of the Series B Preferred Stock (in addition to
any consents required by the Board and compliance with the Nevada Revised
Statutes).

 



 Ex A-18 

 

 

6.1        Redemption. Upon the earlier to occur of a Deemed Liquidation Event
and March 31, 2018, shares of Series B Preferred Stock shall be redeemed by the
Corporation out of funds lawfully available therefor at a price equal to the
Series B Original Issue Price per share multiplied by 1.50 (as adjusted for
stock splits, recombinations, etc.), plus any Accruing Dividends accrued but not
paid thereon, whether or not declared, together with all other declared but
unpaid dividends thereon (the “Redemption Price”), unless the Series B Director
affirmatively consent in writing to postpone or waive (which may be in whole or
in part) such redemption rights (a “Mandatory Redemption”). Any redemption
caused herein shall be binding upon all Series B Preferred Stock. The
Corporation, in such situation shall and without any required further demand or
action by holder, send out the Redemption Notice required by Section 6.2 below
within thirty (30) business days of such date set for redemption and the date of
each such redemption shall be referred to as a “Redemption Date”. On each
Redemption Date, the Corporation shall redeem, on a pro rata basis in accordance
with the number of shares of Series B Preferred Stock owned by each holder, that
number of outstanding shares of Series B Preferred Stock determined by dividing
(i) the total number of shares of Series B Preferred Stock outstanding
immediately prior to such Redemption Date by (ii) the number of remaining
Redemption Dates (including the Redemption Date to which such calculation
applies); provided, however, that Excluded Shares (as such term is defined in
Subsection 6.2) shall not be redeemed and shall be excluded from the
calculations set forth in this sentence. If the Corporation does not have
sufficient funds legally available to redeem on any Redemption Date all shares
of Series B Preferred Stock to be redeemed on such Redemption Date, the
Corporation shall redeem a pro rata portion of each holder’s redeemable shares
of such capital stock out of funds legally available therefor, based on the
respective amounts which would otherwise be payable in respect of the shares to
be redeemed if the legally available funds were sufficient to redeem all such
shares, and shall redeem the remaining shares to have been redeemed as soon as
practicable after the Corporation has funds legally available therefor.

 

6.2        Redemption Notice. The Corporation shall send written notice of the
redemption (the “Redemption Notice”) to each holder of record of Series B
Preferred Stock not less than thirty (30) days prior to each Redemption Date.
Each Redemption Notice shall state:

 

(a)      the number of shares of Series B Preferred Stock held by the holder
that the Corporation shall redeem on the Redemption Date specified in the
Redemption Notice and factual circumstances under which that the redemption was
cause;

 

(b)      the Redemption Date and the Redemption Price;

 

(c)      the dates upon which the holder’s right to convert such shares
terminates (as determined in accordance with Subsection 4.1), which date’s shall
be extended for any holder in the event the beneficial ownership limitations of
Section 4.1 would prevent the conversion by such shareholder of any Series B
Preferred Stock;

 

(d)      that the holder is to surrender to the Corporation, in the manner and
at the place designated, his, her or its certificate or certificates
representing the shares of Series B Preferred Stock to be redeemed; and

 

If the Corporation receives, on or prior to the thirtieth (30th) day after the
date of delivery of the Redemption Notice to a holder of Series B Preferred
Stock, written notice from such holder that such holder elects to be excluded
from the redemption provided in this Section 6 to any extent or for any reason,
then the shares of Series B Preferred Stock registered on the books of the
Corporation in the name of such holder at the time of the Corporation’s receipt
of such notice shall thereafter be “Excluded Shares”. Excluded Shares shall not
be redeemed or redeemable pursuant to this Section 6, but may be redeemable at
subsequent Redemption Dates in accordance with the notice provisions hereof.

 



 Ex A-19 

 

 

6.3        Surrender of Certificates; Payment. On or before the applicable
Redemption Date, each holder of shares of Series B Preferred Stock to be
redeemed on such Redemption Date, unless such holder has exercised his, her or
its right to convert such shares as provided in Section 4, shall surrender the
certificate or certificates representing such shares (or, if such registered
holder alleges that such certificate has been lost, stolen or destroyed, a lost
certificate affidavit and agreement reasonably acceptable to the Corporation to
indemnify the Corporation against any claim that may be made against the
Corporation on account of the alleged loss, theft or destruction of such
certificate) to the Corporation, in the manner and at the place designated in
the Redemption Notice, and thereupon the Redemption Price for such shares shall
be payable to the order of the person whose name appears on such certificate or
certificates as the owner thereof. In the event less than all of the shares of
Series B Preferred Stock represented by a certificate are redeemed, a new
certificate representing the unredeemed shares of Series B Preferred Stock shall
promptly be issued to such holder.

 

6.4        Rights Subsequent to Redemption. If the Redemption Notice shall have
been duly given, and if on the applicable Redemption Date the Redemption Price
payable upon redemption of the shares of Series B Preferred Stock actually
redeemed on such Redemption Date is paid or tendered for payment or deposited
with an independent payment agent so as to be available therefor in a timely
manner, then notwithstanding that the certificates evidencing any of the shares
of Series B Preferred Stock so called for redemption shall not have been
surrendered, dividends with respect to such shares of Series B Preferred Stock
shall cease to accrue after such Redemption Date and all rights with respect to
such shares shall forthwith after the Redemption Date terminate, except only the
right of the holders to receive the Redemption Price without interest upon
surrender of their certificate or certificates therefor. For avoidance of doubt,
any remaining Excluded Shares or non converted or redeemed Series B Preferred
Stock outstanding shall be deemed outstanding with the rights set forth in this
Certificate.

 

7.          Redeemed or Otherwise Acquired Shares. Any shares of Series B
Preferred Stock that are redeemed or otherwise acquired by the Corporation or
any of its subsidiaries shall be automatically and immediately cancelled and
retired and shall not be reissued, sold or transferred. Neither the Corporation
nor any of its subsidiaries may exercise any voting or other rights granted to
the holders of Series B Preferred Stock following redemption.

 

8.          Waiver. Any of the rights, powers, preferences and other terms of
the Series B Preferred Stock set forth herein may be waived on behalf of all
holders of Series B Preferred Stock by the affirmative written consent or vote
of the holders of at least a majority of the shares of Series B Preferred Stock
then outstanding.

 

9.          Notices. Any notice required or permitted by the provisions of this
Article to be given to a holder of shares of Series B Preferred Stock shall be
mailed, postage prepaid, to the post office address last shown on the records of
the Corporation, or given by electronic communication in compliance with the
provisions of the General Corporation Law, and shall be deemed sent upon such
mailing or electronic transmission.

 

* * *

 

[-Signature page follows-]

 



 Ex A-20 

 

  

IN WITNESS WHEREOF, this Certificate of Designation of Series B Preferred Stock
has been executed by a duly authorized officer of this corporation on this 23
day of December 2016.

 



  MYDX, INC.,        

By:

/s/ Daniel Yazbeck   Name: Daniel Yazbeck   Title: Chief Executive Officer

 



 Ex A-21 

 

 

COMMON STOCK PURCHASE WARRANT

 

VOID AFTER 5:00 P.M., EASTERN TIME ON JANUARY 3, 2019

 

For the Purchase of Fifteen Percent (15%) of the

Issued and Outstanding Shares of Common Stock, $0.001 Value

of

MyDx, Inc.

a Nevada corporation

 

THIS CERTIFIES THAT, for value received, YCIG, INC (the “Holder”), as registered
owner of this Common Stock Purchase Warrant (“Warrant”), is entitled to, at any
time at or before the Expiration Date (as defined below), but not thereafter, to
subscribe for, purchase and receive fifteen percent (15%) of the common shares
issued and outstanding as of January 3, 2017, of the fully paid and non
assessable shares of common stock (the “Common Stock”), of MyDx, Inc., a Nevada
corporation (the “Company”), at $.001 per share (the “Exercise Price”), upon
presentation and surrender of this Warrant and upon payment by cashier’s check,
wire transfer or credit of the Exercise Price for such Common Stock to the
Company at the principal office of the Company; provided, however, that upon the
occurrence of any of the events specified in the Statement of Rights of Warrant
Holder, a copy of which is attached as Annex 1 hereto, and by this reference
made a part hereof, the rights granted by this Warrant shall be adjusted as
therein specified.

 

Upon exercise of this Warrant, the form of election must be duly executed and
the instructions for registration of the Shares acquired by such exercise must
be completed.

 

The term Expiration Date (the “Expiration Date”) means the earliest of (i) the
first anniversary of the date hereof, (ii) immediately prior to the sale of all
of substantially all of the Company’s assets, or (iii) immediately prior to a
merger or consolidation in which securities possessing more than 50% of the
total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction; provided, that the Company
shall give notice to the Holder at least ten (10) days prior to the events set
forth in clauses (i), (ii) and (iii) above.

 

If the subscription rights represented hereby are not exercised at or before the
Expiration Date, this Warrant shall become void, and all rights represented
hereby shall cease and expire.

 

This Warrant may be exercised in accordance with its terms in whole or in part.
In the event of the exercise or assignment hereof in part only, the Company
shall cause to be delivered to the Holder a new Warrant of like tenor to this
Warrant in the name of the Holder, evidencing the right of the Holder to
purchase the number of Shares purchasable hereunder as to which this Warrant has
not been exercised or assigned.

 

In no event shall this Warrant (or the Shares issuable, upon full or partial
exercise hereof) be offered or sold except in conformity with the Securities Act
of 1933; as amended.

 



 Ex B-1 

 

 

COMMON STOCK PURCHASE WARRANT

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this January 3, 2017.

 



  MyDx, Inc.       By:

/s/ Daniel Yazbeck

    Daniel Yazbeck     Chief Executive Officer

 



 Ex B-2 

 

 

Form to be used to exercise Warrant:

 

TO: MyDx, Inc. DATE: _______________

 

The Undersigned hereby elects, irrevocably, to exercise the Warrant and to
purchase ________ shares of Common Stock of the Company, and hereby makes
payment by cashier’s check of $________________ (at $____) in payment of the
Exercise Price pursuant thereto. Please issue the Shares as to which this
Warrant is exercised in the name of:

 

__________________________________

(Name)

 

 __________________________________

(Address)

 

 __________________________________

(Taxpayer Number)

 

and if said number of Warrants exercised shall not be all the Warrants evidenced
by the within Warrant Certificate, issue a new Warrant Certificate for the
remaining balance of Warrants to the undersigned at the address stated below.

 



Name of Holder: ______________________________________________     (Please
Print)         Signature:  ______________________________________________      
    ______________________________________________      (Address)  

 

NOTICE:The signature to exercise must correspond with the name as written upon
the face of the Warrant in every particular without alteration or enlargement or
any change whatsoever.

 



 Ex B-3 

 

 

Form to be used to transfer Warrants:

 



TO: MyDx, Inc.     DATE: ___________________________

 

For value received, _______________________ hereby sells, assigns and transfers
unto __________________________ (Tax ID No._____________________) the attached
Warrant, together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint the Secretary of the Company attorney, to
transfer said Warrant Certificate on the books of the company, with full power
of substitution in the premises.

 



Name of Holder: ______________________________________________     (Please
Print)         Signature:  ______________________________________________      
    ______________________________________________      (Address)  

 

NOTICE:The signature to transfer must correspond with the name as written upon
the face of the Warrant in every particular without alteration or enlargement or
any change whatsoever.

 

 Ex B-4 

 

 

ANNEX 1 TO MyDx, INC.

COMMON STOCK PURCHASE WARRANT

 

STATEMENT OF RIGHTS OF WARRANT HOLDER

 

1. Exercise of Warrant. This Warrant may be exercised in whole or in part at any
time at or before the Expiration Date (as defined in the Warrant), by
presentation and surrender hereof to the Company, with the Exercise Form annexed
hereto duly executed and accompanied by payment by cashier’s check or wire
transfer of the Exercise Price for the number of shares specified in such form,
together with all federal and state taxes applicable upon such exercise. If this
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
right of the Holder to purchase the balance of the shares purchasable hereunder.
Upon receipt by the Company of this Warrant and the Exercise Price at the office
or agency of the Company, in proper form for exercise, the Holder shall be
deemed to be the holder of record of the common stock issuable upon such
exercise, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such common stock shall not
then be actually delivered to the Holder.

 

2. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a member in the Company, either at law or equity, and the rights
of the Holder are limited to those expressed in the Warrant and are not
enforceable against the Company except to the extent set forth herein.

 

3. Adjustment in Number of Shares.

 

(A) Adjustment for Reclassifications. In case at any time or from time to time
after January 3, 2017 (“Issue Date”) the holders of the Common Stock of the
Company (or any shares or other securities at the time receivable upon the
exercise of this Warrant) shall have received, or, on or after the record date
fixed for the determination of eligible members, shall have become entitled to
receive, without payment therefore, other or additional shares or other
securities or property (other than cash) by way of share-split, spinoff,
reclassification, combination of shares or similar corporate rearrangement
(exclusive of any dividend of its or any subsidiary’s shares), then and in each
such case, the Holder of this Warrant, upon the exercise hereof as provided in
Section 1, shall be entitled to receive the amount of securities and property
which such Holder would hold on the date of such exercise if on the Issue Date
he had been the holder of record of the number of common stock shares of the
Company called for on the face of this Warrant and had thereafter, during the
period from the Issue Date, to and including the date of such exercise, retained
such shares and/or all other or additional securities and property receivable by
him as aforesaid during such period, giving effect to all adjustments called for
during such period.

 

(B) Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization of the Company (or any other company the securities of which are
at the time receivable on the exercise of this Warrant) after the Issue Date, or
in case, after such date, the Company (or any such other company) shall
consolidate with or merge into another company or convey all, or substantially
all, of its assets to another company, then and in each such case the Holder of
this Warrant, upon the exercise hereof as provided in Section 1 at any time
after the consummation of such reorganization, consolidation, merger or
conveyance, shall be entitled to receive, in lieu of the securities and property
receivable upon the exercise of this Warrant prior to such consummation, the
securities or property to which such Holder would be entitled had the Holder
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided herein; in each such case, the terms of this Warrant
shall be applicable to the shares or other securities or property receivable
upon the exercise of this Warrant after such consummation.

 

 Ex B-5 

 

 

3.5 Adjustment in Exercise Price. Under no circumstances shall the Exercise
Price of the Warrant change. Therefore, in the case of a reverse stock split or
recapitalization or any other event, subsequent to any such event, the Exercise
Price shall remain $0.001.

 

4. Notices to Warrant Holders. So long as this Warrant shall be outstanding and
unexercised if the Company shall take any action which would trigger an
adjustment (as set forth in Section 3), then, in any such case, the Company
shall cause to be delivered to the Holder, at least ten days prior to the date
specified in (x) or (y) below, as the case may be, a notice containing a brief
description of the proposed action and stating the date on which (x) a record is
to be taken for the purpose of such dividend, distribution or rights, or (y)
such reclassification, reorganization, consolidation, merger, conveyance; lease,
dissolution, liquidation or winding up is to take place and the date, if any, is
to be fixed, as of which the holders of Common Stock of record shall be entitled
to exchange their common stock for securities or other property deliverable upon
such reclassification, reorganization, consolidation, merger, conveyance,
dissolution, liquidation or winding up.

 

5. Officer’s Certificate. Whenever the number of common stock issuable upon
exercise of this Warrant or the Exercise Price shall be adjusted as required by
the provisions hereof, the Company shall forthwith file in the custody of its
Secretary or an Assistant Secretary at its principal office, and with its stock
transfer agent, if any, an officer’s certificate showing the adjusted number of
common stock or Exercise Price determined as herein provided and setting forth
in reasonable detail the facts requiring such adjustment. Each such officer’s
certificate shall be made available at all reasonable times for inspection by
the Holder and the Company shall, forthwith after each such adjustment, deliver
a copy of such certificate to the Holder. Such certificate shall be conclusive
as to the correctness of such adjustment.

 

6. Restrictions on Transfer. The Holder of this Warrant, by acceptance thereof;
agrees that, absent an effective registration statement, under the Securities
Act of 1933 (the “Act”), covering the disposition of this Warrant or the Common
Stock issued or issuable upon exercise hereof, such Holder will not sell or
transfer any or all of this Warrant or such Common Stock without first providing
the Company with an opinion of counsel reasonably satisfactory to the Company to
the effect that such sale or transfer will be exempt from the registration and
prospectus delivery requirements of the Act. The certificates evidencing the
Warrant and Common Stock which will be delivered to such Holder by the Company
shall bear substantially the following legend:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REQUIREMENTS FOR SUCH REGISTRATION FOR NONPUBLIC OFFERINGS.
ACCORDINGLY, THE SALE, TRANSFER. PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES EVIDENCED HEREBY OR ANY PORTION THEREOF OR INTEREST THEREIN MAY
NOT BE ACCOMPLISHED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER
THAT ACT OR AN OPINION OF COUNSEL TO THE HOLDER OF THE SECURITIES (UNLESS THE
COMPANY DETERMINES IN ITS SOLE DISCRETION TO USE ITS OWN COUNSEL), WITH ANY SUCH
COUNSEL AND OPINION OF COUNSEL TO BE REASONABLY ACCEPTABLE TO THE ISSUER, TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 Ex B-6 

 

 

Each Holder of this Warrant, at the time all or a portion of such Warrant is
exercised, agrees to make such written representations to the Company as counsel
for the Company may reasonably request, in order that the Company may be
reasonably satisfied that such exercise of the Warrant and consequent issuance
of Common Stock will not violate the registration and prospectus delivery
requirements of the Act, or other applicable state securities laws.

 

7. Piggyback Registration Rights. If, at any time after the Issue Date and
expiring on the Expiration Date, the Company proposes to register any of its
securities under the Act either for its own account or for the account of
others, in connection with the public offering of such equity securities solely
for cash, on a registration form that would also permit the registration of the
common stock issuable upon exercise of this Warrant (“Warrant Shares”), the
Company shall promptly give the Holder written notice of such proposal. Within
thirty (30) days after the notice is given, the Holder shall give notice as to
the number of Warrant Shares, if any, which have vested and which the Holder
requests be registered simultaneously with such registration by the Company. The
Company shall use its best efforts to include such Warrant Shares in such
registration statement (or in a separate registration statement concurrently
filed) which the Holder requests to be so included and to cause such
registration statement to become effective with respect to such shares in
accordance with the registration procedures set forth in Section 8 hereof. If at
any time after giving written notice of its intention to register equity
securities and before the effectiveness of the registration statement filed in
connection with such registration, the Company determines for any reason either
not to effect such registration or to delay such registration, the Company may,
at its election, by delivery of written notice to the Holder, (i) in the case of
a determination not to effect registration, relieve itself of a reasonably
necessary portion of its obligation to register the Warrant Shares under this
Section 7 in connection with such registration, or (ii) in the case of a
determination to delay registration, delay the registration of the Warrant
Shares under this Section 7 for the same period as the delay in the registration
of such other equity securities. Each Holder of Warrant Shares requesting
inclusion in a registration pursuant to this Section 7 may, at any time before
the effective date of the registration statement relating to such registration,
revoke such request by delivering written notice of such revocation to the
Company (which notice shall be effective only upon receipt by the Company);
provided, however, that if the Company, in consultation with its financial and
legal advisors, determines that such revocation would require a recirculation of
the prospectus contained in the registration statement, then such Holder of
Warrant Shares shall have no right to revoke its request.

 

 Ex B-7 

 

 

8. Expenses and Procedures.

 

(A) Expenses of Registration. All registration expenses (exclusive of
underwriting discounts and commissions) shall be borne by the Company; provided,
however, that if a Holder revokes a registration request pursuant to the last
sentence of Section 7, the registration expenses in connection with such revoked
registration shall be borne by such Holder. Each Holder of Warrant Shares shall
bear all underwriting discounts, selling commissions, sales concessions and
similar expenses applicable to the sale of the Warrant Shares sold by such
Holder.

 

(B) Registration Procedures. In the case of the registration, qualification or
compliance effected by the Company pursuant to Section 7 hereof, the Company
will keep the Holders of Warrant Shares advised as to the initiation of
registration, qualification and compliance and as to the completion thereof. At
its expense, the Company will furnish such number of prospectuses and other
documents incident thereto as the Holders or underwriters from time to time may
reasonably request.

 

(C) Information. The Company may require each seller of Warrant Shares as to
which any registration is being effected to furnish such information regarding
the distribution of such Warrant Shares as the Company may from time to time
reasonably request and the Company may exclude from such registration the
Warrant Shares of any seller who unreasonably fails to furnish such information
after receiving such request.

 

(D) Blue Sky. The Company will, as expeditiously as possible, use its best
efforts to register or qualify the Warrant Shares covered by a registration
statement at the expense of the Company in such jurisdictions as the holders of
such Warrant Shares or, in the case of an underwritten public offering, the
managing underwriter shall reasonably request at the expense of the Holders of
the Warrant Shares being registered provided that the Company shall not be
required in connection with any such registration or qualification or as a
condition thereto to qualify to do business in any jurisdiction where it is not
so qualified or to take any action which would subject it to taxation or service
of process in any jurisdiction where it is not otherwise subject to such
taxation or service of process.

 

(E) Notification of Material Events. The Company will, as expeditiously as
possible, immediately notify each holder of Warrant Shares under a registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Act, of the happening of any event as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and, as expeditiously
as possible, amend or supplement such prospectus to eliminate the untrue
statement or the omission.

 

 Ex B-8 

 

 

9. Indemnification.

 

(A) Indemnification by Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the full extent permitted by law, each
holder of Warrant Shares, its officers, directors, agents and employees, each
person who controls such holder (within the meaning of Section 15 of the Act or
Section 20 of the Securities Exchange Act of 1934, as amended, hereinafter the
“Exchange Act”), and the officers, directors, agents or employees of any such
controlling person, from and against all losses, claims, damages, liabilities,
costs (including, without limitation, all reasonable attorneys’ fees) and
expenses (collectively “Loss” or “Losses”), as incurred, arising out of or based
upon any untrue statement or alleged untrue statement of a material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment or supplement thereto, or arising out of or based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made (in the case of any prospectus) not misleading, except
insofar as the same are based solely upon information furnished to the Company
by such holder for use therein; provided, however, that the Company shall not be
liable in any such case to the extent that any such Loss arises out of or is
based upon an untrue statement or alleged untrue statement or omission made in
any preliminary prospectus or prospectus if (i) such holder failed to send or
deliver a copy of the prospectus or prospectus supplement with or prior to the
delivery of written confirmation of the sale of Warrant Shares and (ii) the
prospectus or prospectus supplement would have corrected such untrue statement
or omission. If requested, the Company shall also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers, directors, agents and
employees and each person who controls such persons (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders of Warrant
Shares. It is agreed that the indemnity agreement contained in this Section 9(A)
shall not apply to amounts paid in settlement of any such Loss if such
settlement is effected without the consent of the Company (which consent has not
been unreasonably withheld).

 

(B) Conduct of Indemnification Proceedings. If any action or proceeding
(including any governmental investigation or inquiry) shall be brought or any
claim shall be asserted against any person entitled to indemnity hereunder (an
“Indemnified Party”), such indemnified party shall promptly notify the party
from which such indemnity is sought (the “Indemnifying Party”) in writing, and
the indemnifying party shall assume the defense thereof including the employment
of counsel reasonably satisfactory to the indemnified party and the payment of
all fees and expenses incurred in connection with the defense thereof. All such
fees and expenses (including any fees and expenses incurred in connection with
investigation or preparing to defend such action or proceeding) shall be paid to
the indemnified party, as incurred, within 20 days of written notice thereof to
the indemnifying party; provided, however, that if, in accordance with this
Section 9, the indemnifying party is not liable to the indemnified party, such
fees and expenses shall be returned promptly to the indemnifying party. Any such
indemnified party shall have the right to employ separate counsel in any such
action, claim or proceeding and to participate in the defense thereof, but the
fees and expenses of such counsel shall be the expense of such indemnified party
unless (a) the indemnifying party has agreed to pay such fees and expenses, (b)
the indemnifying party shall have failed promptly to assume the defense of such
action, claim or proceeding and to employ counsel reasonably satisfactory to the
indemnified party in any such action, claim or proceeding, or (c) the named
parties to any such action, claim or proceeding (including any impleaded
parties) include both such indemnified party and the indemnifying party, and
such indemnified party shall have been advised by counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party (in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such action, claim or
proceeding on behalf of such indemnified party, it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (together with appropriate local
counsel) at any time for all such indemnified parties, unless in the opinion of
counsel for such indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
action, claim or proceeding, in which event the indemnifying party shall be
obligated to pay the fees and expenses of such additional counsel or counsels).
No indemnifying party will consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the release
of such indemnified party from all liability in respect to such claim or
litigation without the written consent (which consent will not be unreasonably
withheld) of the indemnified party. No indemnified party shall consent to entry
of any judgment or enter into any settlement without the written consent (which
consent will not be unreasonably withheld) of the indemnifying party from which
indemnify or contribution is sought.

 

 Ex B-9 

 

 

(C) Contribution. If the indemnification provided for in this Section 9 is
unavailable to an indemnified party under Section 9(A) or 9(B) hereof (other
than by reason of exceptions provided in those Sections) in respect of any
Losses, then each applicable indemnifying party in lieu of indemnifying such
indemnified party shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions, statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and the indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by such indemnifying party or indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in Section 9(B), any legal or other fees or
expenses reasonably incurred by such party in connection with any action, suit,
claim, investigation or proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(C) were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.

 

10. Loss or Mutilation. Upon receipt by the Company of evidence satisfactory to
it (in the exercise of reasonable discretion) of the ownership of and the loss,
theft, destruction or mutilation of any Warrant and (in the case of loss, theft
or destruction) of indemnity satisfactory to it (in the exercise of reasonable
discretion), and (in the case of mutilation) upon surrender and cancellation
thereof, the Company will execute and deliver in lieu thereof a new Warrant of
like tenor.

 

11. Reservation of Shares. The Company shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued common stock as will be sufficient to permit the exercise in full
of all outstanding Warrants.

 

 Ex B-10 

 

 

12. Notices. All notices and other communications from the Company to the Holder
of this Warrant shall be mailed by first class registered or certified mail,
postage prepaid, to the address furnished to the Company in writing by the last
Holder of this Warrant who shall have furnished an address to the Company in
writing.

 

13. Change; Waiver. Neither this Warrant nor any term hereof may be changed,
waived, discharged or terminated orally but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.

 

14. Law Governing. This Warrant shall be construed and enforced in accordance
with and governed by the laws of the State of Nevada.

 

DATED: January 3, 2017

 



  MyDx, Inc.   A Nevada corporation       By:

/s/ Daniel Yazbeck

    Daniel Yazbeck     Chief Executive Officer

 



 Ex B-11 

 

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the “Escrow Agreement”) is dated as of Decemebr 23, 2016
by and among (i) MyDx, Inc., a Nevada corporation ("MYDX" and individually a
“Party”), (ii) YCIG, Inc. “YCIG” and inidvidually a “Party”), and (iii) Nevada
Agency and Transfer Company, a Nevada Corporation (the “Escrow Agent or NAT” and
individually a “Party”). MyDX, YCIG and the Escrow Agent may hereinafter be
referred to collectively as the “Parties.”

 

RECITALS

 

WHEREAS, on or about December 23, 2016, YCIG and MyDX entered into a Securities
Purchase Agreement (the “Purchase Agreement”);

 

WHEREAS, pursuant to the terms of the Purchase Agreement, YCIG purchased shares
of the Company’s Series B Preferred Stock (the “Preferred Shares”) which rights,
preferences and priviliges are outlined in the Certificate of Designation filed
with the Nevada Secretary of State (the “Certificate of Designation”)(the
Purchase Agreement, the Certificate of Designation and this Escow Agreement may
be collectively referred to hereinafter as the “Transaction Documents”);

 

WHEREAS, pursuant to the terms of the Transaction Documents, MYDX is required to
deposit into escrow 3,500,000,000 shares of MYDX’s common stock (the “Purchase
Agreement Shares Pool”) which shall be held in the Escrow Agent’s name and
disbursed to YCIG, at the sole discretion and election of YCIG, pursuant to the
terms of the Transaction Documents;

 

WHEREAS, pursuant to the Transaction Documents, the Preferred Shares may be
converted, in whole or in part, into shares of MYDX’s common stock (the “Common
Stock”) held in the Purchase Agreement Shares Pool;

 

WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Escrow Agreement;

 

DY____MYDX

DY____YCIG ______Escrow Agent

 



 Ex D-1 

 

 



AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
described in this Escrow Agreement, and for good and valuable consideration,
receipt of which is hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

 

DELIVERIES TO THE ESCROW AGENT

 

1.1 MYDX Deliveries. Upon execution of this Escrow Agreement, MYDX shall deliver
the Purchase Agreement Shares Pool to the Escrow Agent as follows:

 

Issued in the Name of:   Certificate to be Delivered to:      



MyDX Reserve and Nevada Agency and Transfer Company as Escrow Agent (Escrow No.
NAT-2100)

 



Reserved by MYDX

 

1.2 Intention to Create Escrow. MYDX and YCIG intend that the Purchase Agreement
Shares Pool shall be held in escrow by the Escrow Agent pursuant to this Escrow
Agreement for the sole benefit of YCIG as set forth herein.

 

1.3 Escrow Agent Deliveries. The Escrow Agent shall hold and release the
Purchase Agreement Shares Pool only in accordance with the terms and conditions
of this Escrow Agreement.

 

1.4 Ownership and Dispositive Rights. All Purchase Agreement Shares Pool shall
be deemed owned and under the dispositive and voting control of the Escrow Agent
until released (and, once released, deemed owned by the person to whom released)
from escrow, for purposes of Section 13 and Section 16 of the Securities
Exchange Act of 1934, as amended.

 

ARTICLE II

 

RELEASE OF ESCROWED ITEMS

 

2.1 Disbursement of Purchase Agreement Redemption Shares. Pursuant to the
Transaction Documents, YCIG has the sole right, discretion and authority to
either redeem or convert the Preferred Shares into shares of Common Stock from
the Purchase Agreement Shares Pool (such shares shall be referred to hereinafter
as the “Redemption Shares”). The Escrow Agent shall release to YCIG the
Redemption Shares from the Purchase Agreement Shares Pool upon YCIG delivery to
the Escrow Agent of a notice of conversion (a “Redemption Demand” a form of
which has been attached hereto as Exhibit A) which shall state: (i) the number
of Redemption Shares being converted from the Purchase Agreement Shares Pool;
and (ii) the current balance of the Purchase Agreement Shares Pool remaining in
escrow after each Redemption Demand. With respect to release of the Redemption
Shares to YCIG, the sole requirement for the release of the Redemption Shares
shall be that an Exhibit A Redemption Demand shall have been completed, executed
and delivered to the Escrow Agent by YCIG. The Escrow Agent shall be authorized
to release such Redemption Shares upon the receipt of such Redemption Demand.

 



DY____MYDX

DY____YCIG ______Escrow Agent

 

 Ex D-2 

 

 

2.2 Court Order to Release Escrow. Notwithstanding the above, upon receipt by
the Escrow Agent of a final and non-appealable judgment, order, decree or award
of a court of competent jurisdiction (a "Court Order"), the Escrow Agent shall
deliver the Purchase Agreement Shares Pool in accordance with the Court Order.
Any Court Order shall be accompanied by an opinion of counsel for the Party
presenting the Court Order to the Escrow Agent to the effect that the court
issuing the Court Order has competent jurisdiction and that the Court Order is
final and non-appealable.

 

2.3 Acknowledgement of YCIG, MYDX and Escrow Agent; Disputes. The Parties
acknowledge that the only terms and conditions upon which the Purchase Agreement
Shares Pool are to be released are set forth in this Escrow Agreement. Any
dispute with respect to the release of Purchase Agreement Shares Pool shall be
resolved pursuant to this Escrow Agreement or by agreement between YCIG and
MYDX.

 

ARTICLE III

 

CONCERNING THE ESCROW AGENT

 

3.1 Duties and Responsibilities of the Escrow Agent. The Escrow Agent's duties
and responsibilities shall be subject to the following terms and conditions:

 

(a) The Parties acknowledge and agree that the Escrow Agent (i) once in receipt
of a Redemption Demand from YCIG, shall not be responsible for or bound by, and
shall not inquire into whether YCIG is entitled to receipt of Purchase Agreement
Shares Pool pursuant to, any other agreement or otherwise; (ii) shall not be
responsible for, or have any duty to inquire into, or be required to enforce any
of the terms and provisions of the Transaction Documents other than this Escrow
Agreement; (iii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this Escrow Agreement;
(iv) may rely on and shall be protected in acting or refraining from acting upon
any written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or Party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; and (v) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized.

 

(b) Without limiting the foregoing, the Escrow Agent shall not be responsible
for, or have any duty to inquire into, monitor or enforce obligations between
MYDX and YCIG as to whether there was support or justification for the Escrow
Agent to act in accordance with written instructions of YCIG in attached Exhibit
A or any written alternative acceptable to Escrow Agent that included (with
anything else) the material or content of Exhibit A.

 

(c) In the event of the Escrow Agent’s resignation and/or termination, YCIG will
issue to the Escrow Agent instructions authorizing delivery of the Purchase
Agreement Shares Pool to a substitute Escrow Agent selected by the YCIG. If no
successor Escrow Agent is named by YCIG, the Escrow Agent may apply to a court
of competent jurisdiction for appointment of a successor Escrow Agent, and to
deposit the Purchase Agreement Shares Pool with the clerk of any such court.

 



DY____MYDX

DY____YCIG ______Escrow Agent

 

 Ex D-3 

 

 

(d) The provisions of this Section shall survive the resignation of the Escrow
Agent or the termination of this Escrow Agreement.

 

3.2 Dispute Resolution: Judgments. If any dispute shall arise with respect to
the delivery, ownership, right of possession or disposition of the Purchase
Agreement Shares Pool, the Escrow Agent shall continue to follow the terms of
the Escrow Agreement and issued shares of MYDX’s Common Stock pursuant to a
Redemption Demand unless the Escrow Agent (i) recieves Joint Instruction from
MYDX and YCIG, or (ii) deposits the Purchase Agreement Shares Pool with any
court of competent jurisdiction in California, in which event the Escrow Agent
shall give written notice thereof to MYDX and YCIGand shall thereupon be
relieved and discharged from all further obligations pursuant to this Escrow
Agreement.

 

3.3 Maximum Conversion. The Escrow Agent shall not issue to YCIG upon a
Redemption Demand a number of shares of MYDX’s Common Stock which would result
in beneficial ownership by YCIGand its affiliates of more than 4.99% of the
outstanding shares of Common Stock of MYDX on the date of such a Redemption
Demand, unless the Escrow Agent receives specific instruction from YCIGallowing
such an issuance in excess of 4.99% of the outstanding shares of Common Stock of
MYDX. For the purposes of the provision to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.

 

ARTICLE IV

 

GENERAL MATTERS

 

4.1 Termination. This escrow shall terminate upon the release of all shares held
in the Purchase Agreement Shares Pool or at any time upon the agreement in
writing of MYDX and YCIG.

 



DY____MYDX

DY____YCIG ______Escrow Agent

 

 Ex D-4 

 

 

4.2 Notices. All notices, requests, demands or other communications required or
permitted hereunder shall be in writing and shall be delivered personally, or
sent by telecopier machine or by a nationally recognized overnight courier
service, and shall be deemed given when so delivered personally, or by
telecopier machine or overnight courier service as follows:

 

To the Escrow Agent at:

 

Nevada Agency and Transfer Company

50 West Agency and Transfer Company

 

To MYDX at:

 

MyDx

6335 Ferris Square Suite B

San Diego, Ca 92121

 

To YCIG at:

 

YCIG, Inc.

info@yazbeckinvestments.com

 

 

4.3 Assignment; Binding Agreement. Neither this Escrow Agreement nor any right
or obligation hereunder shall be assignable by any Party without the prior
written consent of YCIG. This Escrow Agreement shall enure to the benefit of and
be binding upon the Parties hereto and their respective legal representatives,
successors and assigns.

 

4.4 Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the Parties hereto
shall be enforceable to the fullest extent permitted by law.

 

4.5 Counterparts/Execution. This Escrow Agreement may be executed in any number
of counterparts and by different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Escrow
Agreement may be executed by facsimile transmission and delivered by facsimile
transmission.

 

4.6 Entire Agreement. This Escrow Agreement constitutes the entire agreement
between the Parties hereto pertaining to the Purchase Agreement Shares Pool and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties. There are no warranties,
representations and other agreements made by the Parties in connection with the
subject matter hereof except as specifically set forth in this Escrow Agreement.

 

4.7 Waivers and Amendments. This Escrow Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all Parties, or, in the
case of a waiver, by the Party waiving compliance. Except as expressly stated
herein, no delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any Party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 



DY____MYDX

DY____YCIG ______Escrow Agent

 

 Ex D-5 

 

 

4.8 Headings. The division of this Escrow Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Escrow Agreement.

 

4.9 Law Governing this Agreement. This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to principles of conflicts of laws. Any action brought by any Party against the
other concerning the transactions contemplated by this Escrow Agreement shall be
brought only in the state courts of California or in the federal courts located
in the state of California. All Parties and the individuals executing this
Escrow Agreement agree to submit to the jurisdiction of such courts and waive
trial by jury. The prevailing party (which shall be the Party which receives an
award most closely resembling the remedy or action sought) shall be entitled to
recover from the other Party its reasonable attorney's fees and costs.

 

4.10 Specific Enforcement, Consent to Jurisdiction. The Parties acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Escrow Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injuction or injunctions to prevent or cure
breaches of the provisions of this Escrow Agreement and to enforce specifically
the terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity. MYDX, and YCIG
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.

 

SIGNATURE PAGE FOLLOWS

 



DY____MYDX

DY____YCIG ______Escrow Agent

 

 Ex D-6 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Parties have duly executed this Escrow Agreement as of
the day and year first written above.

  

MYDX, Inc. :



 

YCIG, Inc:

          By: /s/ Daniel Yazbeck   By: /s/ Daniel Yazbeck   Daniel Yazbeck    
Daniel Yazbeck Its: Chief Executive Officer   Its: President                



ESCROW AGENT

 

Nevada Agency and Trust Company



 

      By:       Its:

 

A FACSIMILE COPY OF THIS ESCROW AGREEMENT SHALL HAVE THE SAME
LEGAL EFFECT AS AN ORIGINAL OF THE SAME

 



DY____MYDX

DY____YCIG ______Escrow Agent

 



 Ex D-7 

 

 

EXHIBIT A

 

Redemption Demand

 

Dated _______________

 

Pursuant to the terms of the Escrow Agreement by between (i) MyDx, INC., a
Nevada corporation ("MYDX"), (ii) YCIG, Inc. (“YCIG”), and (iii) Nevada Agency
and Transfer Compmay, (the “Escrow Agent”). YCIG hereby demands the issuance of
_____________________ shares of MYDX’s common stock (the “Purchase Agreement
Redemption Shares”) to be issued in the name of _____________________and
delivered to the following:

 

Name

Address

 

Number of Shares to be Issued…………………………..

 

 

Remaining Shares……………………………….

 

 

Please send the certificate representing the shares via Federal Express
overnight delivery using Federal Express Account No.________________.

 

Very truly yours,

 



DY____MYDX

DY____YCIG ______Escrow Agent

  



 Ex D-8 

 

 

Schedule 1.2

 

Use of Proceeds

 

USE OF PROCEEDS 

AMOUNT



     $      PAYROLL December 31, 2016  $     $     $     $     $     $ 



TOTAL

$321,000 

 

 

 

 



 

 